UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 12/31_ Date of reporting period: 3/31/17 Item 1. Schedule of Investments. FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Beacon Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 84.0% Aerospace & Defense 2.6% a KLX Inc United States $ Auto Components 0.5% a,b International Automotive Components Group Brazil LLC Brazil a,b,c International Automotive Components Group North America LLC. United States Banks 9.8% JPMorgan Chase & Co United States Societe Generale SA France a Standard Chartered PLC United Kingdom Wells Fargo & Co United States Chemicals 3.7% a,d,e Dow Corning Corp., Contingent Distribution United States  Monsanto Co United States Syngenta AG Switzerland Tronox Ltd., A United States Communications Equipment 4.5% Cisco Systems Inc United States Nokia OYJ, ADR Finland Consumer Finance 2.8% Capital One Financial Corp United States Diversified Telecommunication Services 3.2% Koninklijke KPN NV Netherlands Electric Utilities 0.5% Vistra Energy Corp United States Electrical Equipment 3.2% a Sensata Technologies Holding NV United States Food & Staples Retailing 3.1% a Rite Aid Corp United States Walgreens Boots Alliance Inc United States Health Care Equipment & Supplies 4.9% Medtronic PLC United States Stryker Corp United States Hotels, Restaurants & Leisure 2.4% Accor SA. France Insurance 1.4% White Mountains Insurance Group Ltd United States Internet Software & Services 1.5% a Baidu Inc., ADR China IT Services 2.1% a Cognizant Technology Solutions Corp., A United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Beacon Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Media 6.4% a Charter Communications Inc., A United States 239,187 $ 78,290,689 a DISH Network Corp., A United States 709,941 45,074,154 Time Warner Inc United States 1,351,872 132,091,413 255,456,256 Metals & Mining 0.5% a Freeport-McMoRan Inc United States 1,632,858 21,814,983 Oil, Gas & Consumable Fuels 4.7% Marathon Oil Corp United States 4,796,361 75,782,504 b,c Warrior Met Coal LLC, A United States 10,273 2,881,299 b,c Warrior Met Coal LLC, B United States 24,026 6,738,644 The Williams Cos. Inc United States 3,549,332 105,024,734 190,427,181 Pharmaceuticals 11.0% Eli Lilly & Co United States 1,203,639 101,238,076 GlaxoSmithKline PLC United Kingdom 2,150,447 44,718,964 Merck & Co. Inc United States 1,764,077 112,089,453 Novartis AG, ADR Switzerland 1,728,690 128,389,807 Teva Pharmaceutical Industries Ltd., ADR Israel 1,812,470 58,162,162 444,598,462 Software 9.2% CA Inc United States 1,929,232 61,195,239 a Check Point Software Technologies Ltd Israel 907,125 93,125,453 Microsoft Corp United States 1,447,954 95,362,250 Symantec Corp United States 3,943,254 120,979,033 370,661,975 Tobacco 3.3% British American Tobacco PLC United Kingdom 2,009,362 133,450,372 Wireless Telecommunication Services 2.7% Vodafone Group PLC United Kingdom 41,827,469 109,073,538 Total Common Stocks and Other Equity Interests (Cost $2,633,540,518) 3,383,311,149 Preferred Stocks 5.6% Automobiles 2.5% f Porsche Automobil Holding SE, 1.975%, pfd Germany 1,831,012 99,883,606 Technology Hardware, Storage & Peripherals 3.1% f Samsung Electronics Co. Ltd., 2.218%, pfd South Korea 88,380 126,779,695 Total Preferred Stocks (Cost $170,602,326) 226,663,301 Principal Amount Corporate Notes and Senior Floating Rate Interests 2.0% g,h Cumulus Media Holdings Inc., Term Loans, 6.13%, 12/23/20 United States $ 1,882,918 1,412,659 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 18,873,000 16,112,824 h Tranche D Term Loan, 7.732%, 1/30/19 United States 15,813,483 13,652,301 h Tranche E Term Loan, 8.482%, 7/30/19 United States 5,080,935 4,356,902 |2 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Beacon Fund (continued) Principal Country Amount Value Corporate Notes and Senior Floating Rate Interests (continued) h Veritas Software Corp., Term Loan B1, 6.772%, 1/27/23 United States $ 11,237,490 $ 11,187,157 i Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 2,112,000 2,233,440 senior note, 144A, 10.50%, 2/01/24 United States 13,577,000 14,425,563 Western Digital Corp., senior note, 10.50%, 4/01/24 United States 13,099,000 15,456,820 Total Corporate Notes and Senior Floating Rate Interests (Cost $76,367,986) 78,837,666 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.4% b,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12. United States 10,848 — h,j Caesars Entertainment Operating Co. Inc., Term B-5-B Loans, 1.50%, 3/01/17 United States 7,504,361 8,439,277 Term B-6-B Loans, 1.50%, 3/01/17 United States 31,654,839 36,798,750 Term B-7 Loans, 1.50%, 3/01/17 United States 10,119,494 12,195,205 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $46,677,949) 57,433,232 Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 48,268,724 48,269 a,d Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 6,161,087 616 a,b,c,k CB FIM Coinvestors LLC United States 15,831,950 — a,d,e Century Communications Corp., Contingent Distribution United States 16,986,000 — a,b FIM Coinvestor Holdings I, LLC United States 19,805,560 — a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 163,140,446 5,302,064 a,d,e Tribune Media Litigation Trust, Contingent Distribution United States 497,438 — a,e Vistra Energy Corp., Litigation Trust United States 74,588,735 865,230 a Vistra Energy Corp., Litigation Trust, TRA United States 1,256,451 1,444,918 Total Companies in Liquidation (Cost $23,143,040) 7,661,097 Principal Amount Municipal Bonds in Reorganization (Cost $14,893,535) 0.3% j Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 17,038,000 10,606,155 Total Investments before Short Term Investments (Cost $2,965,225,354) 3,764,512,600 |3 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Beacon Fund (continued) Principal Country Amount Value Short Term Investments 5.5% U.S. Government and Agency Securities 5.5% m FHLB, 4/03/17 United States $ 42,900,000 $ 42,900,000 m U.S. Treasury Bill, n 5/18/17 United States 12,000,000 11,989,272 4/20/17 - 9/07/17 United States 167,000,000 166,654,240 Total U.S. Government and Agency Securities (Cost $221,585,941) 221,543,512 Total Investments (Cost $3,186,811,295) 99.0% 3,986,056,112 Other Assets, less Liabilities 1.0% 40,241,602 Net Assets 100.0% . $ 4,026,297,714 a Non-income producing. b See Note 6 regarding restricted securities. c At March 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $865,230, representing less than 0.1% of net assets. f Variable rate security. The rate shown represents the yield at period end. g Security purchased on a delayed delivery basis. h The coupon rate shown represents the rate at period end. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $16,659,003, representing 0.4% of net assets. j Defaulted security or security for which income has been deemed uncollectible. k See Note 7 regarding holdings of 5% voting securities. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m The security was issued on a discount basis with no stated coupon rate. n A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the value of this security and/or cash pledged amounted to $5,892,711, representing 0.1% of net assets. |4 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Beacon Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 1,010$135,365,250 6/19/17 $ — $ (1,222,236 ) GBP/USD Short 1,648 129,326,800 6/19/17 — (2,890,453 ) Total Futures Contracts $ — $ (4,112,689 ) Net unrealized appreciation (depreciation) $ (4,112,689 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Sell 724,749 $ 755,965 4/07/17 $ — $ (17,367 ) Euro BONY Sell 733,657 766,027 4/07/17 — (16,810 ) Euro FBCO Sell 1,567,161 1,740,418 4/07/17 68,204 — Euro HSBK Buy 1,671,400 1,777,999 4/07/17 5,443 — Euro HSBK Sell 724,750 757,230 4/07/17 — (16,103 ) Euro HSBK Sell 2,221,694 2,497,693 4/07/17 127,069 — Euro SSBT Sell 1,567,160 1,740,441 4/07/17 68,227 — Euro SSBT Sell 9,427,665 9,887,065 4/07/17 — (172,577 ) Euro UBSW Sell 16,412,670 17,197,432 4/07/17 — (315,453 ) Euro BOFA Sell 6,748,709 7,291,078 4/18/17 86,420 — Euro BOFA Sell 11,038,645 11,561,822 4/18/17 — (222,601 ) Euro BONY Sell 755,577 794,708 4/18/17 — (11,916 ) Euro BONY Sell 3,556,756 3,883,459 4/18/17 86,406 — Euro FBCO Sell 1,603 1,737 4/18/17 25 — Euro HSBK Sell 3,183,805 3,451,281 4/18/17 52,377 — Euro SSBT Sell 1,469,385 1,546,534 4/18/17 — (22,124 ) Euro SSBT Sell 3,353,487 3,641,239 4/18/17 61,188 — Euro UBSW Sell 1,469,384 1,546,237 4/18/17 — (22,419 ) Euro UBSW Sell 18,450,480 20,561,130 4/18/17 864,126 — British Pound BOFA Buy 8,050,000 10,059,006 4/24/17 34,147 — British Pound BONY Sell 411,000 503,512 4/24/17 — (11,803 ) British Pound FBCO Sell 5,437,982 6,602,363 4/24/17 — (215,822 ) British Pound HSBK Sell 411,000 502,378 4/24/17 — (12,937 ) British Pound SSBT Sell 6,591,242 8,259,485 4/24/17 — (4,666 ) British Pound UBSW Buy 4,801,224 5,991,274 4/24/17 28,538 — Euro BOFA Sell 212,891 223,727 5/04/17 — (3,714 ) Euro BOFA Sell 7,249,062 8,108,978 5/04/17 364,466 — Euro BONY Sell 320,922 349,880 5/04/17 7,023 — Euro FBCO Sell 980,249 1,051,758 5/04/17 4,512 — Euro HSBK Sell 217,920 229,374 5/04/17 — (3,440 ) Euro HSBK Sell 17,276,780 19,175,611 5/04/17 718,019 — Euro SSBT Sell 6,537,490 7,126,194 5/04/17 141,887 — Euro SSBT Sell 18,363,875 19,312,826 5/04/17 — (306,162 ) Euro UBSW Sell 2,401,750 2,518,121 5/04/17 — (47,781 ) Euro UBSW Sell 18,518,250 19,981,141 5/04/17 197,228 — |5 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Beacon Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) South Korean Won FBCO Sell $ 5/12/17 $  $ ) South Korean Won HSBK Buy 5/12/17  South Korean Won HSBK Sell 5/12/17  ) South Korean Won UBSW Sell 5/12/17  ) Euro BOFA Sell 5/18/17  Euro BOFA Sell 5/18/17  ) Euro BONY Sell 5/18/17  ) Euro BONY Sell 5/18/17  Euro FBCO Sell 5/18/17 10  Euro HSBK Sell 5/18/17  ) Euro HSBK Sell 5/18/17  Euro SSBT Sell 5/18/17  ) Euro SSBT Sell 5/18/17  Euro UBSW Sell 5/18/17  ) Euro UBSW Sell 5/18/17  British Pound BOFA Sell 5/23/17  ) British Pound BOFA Sell 5/23/17  British Pound BONY Sell 5/23/17  ) British Pound FBCO Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  British Pound SSBT Buy 5/23/17  British Pound SSBT Sell 5/23/17  ) British Pound UBSW Buy 5/23/17  British Pound UBSW Sell 5/23/17  ) Euro BONY Sell 7/12/17  Euro FBCO Sell 7/12/17  Euro HSBK Sell 7/12/17  ) Euro SSBT Sell 7/12/17  Euro UBSW Sell 7/12/17  British Pound BONY Sell 7/13/17  British Pound BONY Sell 7/13/17  ) British Pound FBCO Sell 7/13/17  ) British Pound HSBK Sell 7/13/17  ) British Pound SSBT Sell 7/13/17  ) British Pound UBSW Sell 7/13/17  ) Euro BOFA Sell 7/26/17  Euro HSBK Sell 7/26/17  ) Euro HSBK Sell 7/26/17  Euro SSBT Sell 7/26/17  Euro UBSW Sell 7/26/17  ) Euro UBSW Sell 7/26/17  South Korean Won BOFA Sell 8/11/17  ) South Korean Won HSBK Sell 8/11/17  ) South Korean Won UBSW Sell 8/11/17  ) British Pound BOFA Sell 8/14/17  ) British Pound HSBK Sell 8/14/17  ) British Pound HSBK Sell 8/14/17  British Pound SSBT Sell 8/14/17  ) British Pound UBSW Sell 8/14/17  ) |6 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Beacon Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) British Pound UBSW Sell 10,598,410 $ 13,337,410 8/14/17 $ 9,614 $ — Euro BOFA Sell 1,089,484 1,183,486 8/18/17 13,101 — Euro BOFA Sell 5,489,684 5,854,103 8/18/17 — (43,220 ) Euro BONY Sell 1,788,753 1,944,704 8/18/17 23,126 — Euro BONY Sell 2,062,697 2,196,855 8/18/17 — (19,009 ) Euro HSBK Sell 1,130,069 1,231,320 8/18/17 17,336 — Euro HSBK Sell 4,836,621 5,166,248 8/18/17 — (29,519 ) Euro SSBT Sell 3,043,612 3,249,365 8/18/17 — (20,252 ) Euro SSBT Sell 5,443,521 5,921,928 8/18/17 74,194 — Euro UBSW Sell 13,579,979 14,500,142 8/18/17 — (88,229 ) Total Forward Exchange Contracts $ 4,263,558 $ (7,052,353 ) Net unrealized appreciation (depreciation) $ (2,788,795 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |7 FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual European Fund Country Shares Value Common Stocks 87.6% Airlines 0.5% easyJet PLC. United Kingdom 930,316 $ 11,960,892 Auto Components 2.2% Cie Generale des Etablissements Michelin, B France 461,960 56,102,176 Automobiles 1.5% a Peugeot SA France 1,908,840 38,432,513 Banks 6.0% BNP Paribas SA France 509,392 33,922,492 HSBC Holdings PLC United Kingdom 2,732,076 22,283,981 Societe Generale SA. France 749,030 37,991,989 a Standard Chartered PLC United Kingdom 5,933,206 56,728,291 150,926,753 Capital Markets 0.1% Oslo Bors VPS Holding ASA Norway 340,000 3,603,205 Chemicals 2.0% Lanxess AG Germany 620,127 41,601,073 Syngenta AG Switzerland 20,230 8,926,722 50,527,795 Commercial Services & Supplies 1.6% G4S PLC United Kingdom 10,283,548 39,213,054 Communications Equipment 2.5% Nokia OYJ, A Finland 5,254,934 28,195,354 Nokia OYJ, ADR Finland 6,476,564 35,102,977 63,298,331 Construction & Engineering 1.9% FLSmidth & Co. AS Denmark 901,536 48,216,703 Construction Materials 2.9% LafargeHolcim Ltd., B Switzerland 1,216,211 71,863,151 Diversified Telecommunication Services 8.3% Deutsche Telekom AG Germany 4,071,986 71,343,425 Hellenic Telecommunications Organization SA Greece 3,445,216 32,340,105 Koninklijke KPN NV. Netherlands 21,300,825 64,143,049 a Telecom Italia SpA Italy 46,272,034 41,609,113 209,435,692 Electric Utilities 3.3% Enel SpA Italy 17,391,006 81,884,053 Food & Staples Retailing 3.4% Carrefour SA France 1,567,550 36,953,533 Metro AG Germany 1,526,089 48,803,817 85,757,350 Hotels, Restaurants & Leisure 3.0% Accor SA France 1,810,220 75,404,054 Industrial Conglomerates 3.5% Koninklijke Philips NV Netherlands 2,731,623 87,793,465 Insurance 13.6% Ageas Belgium 1,192,769 46,618,050 Direct Line Insurance Group PLC United Kingdom 11,324,835 49,300,058 Lancashire Holdings Ltd United Kingdom 3,612,800 30,445,418 NN Group NV. Netherlands 2,111,854 68,674,007 Quarterly Statement of Investments | See Notes to Statements of Investments. | 8 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual European Fund (continued) Country Shares Value Common Stocks (continued) Insurance (continued) RSA Insurance Group PLC United Kingdom 10,023,189 $ 73,664,742 XL Group Ltd Ireland 1,794,560 71,531,162 340,233,437 IT Services 0.3% Cap Gemini SA France 87,396 8,069,583 Machinery 2.2% CNH Industrial NV United Kingdom 2,999,447 28,923,571 CNH Industrial NV, special voting United Kingdom 833,461 8,037,038 a Vossloh AG Germany 293,290 18,646,006 55,606,615 Marine 2.5% A.P. Moeller-Maersk AS, B Denmark 37,358 61,975,863 Metals & Mining 2.0% thyssenkrupp AG Germany 859,109 21,040,810 Voestalpine AG. Austria 762,829 30,025,888 51,066,698 Multi-Utilities 1.0% a innogy SE Germany 644,199 24,315,407 Oil, Gas & Consumable Fuels 6.3% BP PLC United Kingdom 8,930,241 51,202,065 a Cairn Energy PLC. United Kingdom 9,565,171 24,511,607 a Repsol SA Spain 485,520 7,496,663 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 1,241,414 32,595,585 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 1,603,748 42,122,403 157,928,323 Pharmaceuticals 6.7% GlaxoSmithKline PLC United Kingdom 2,554,947 53,130,621 Novartis AG Switzerland 1,011,384 75,053,798 Sanofi France 450,899 40,700,017 168,884,436 Road & Rail 0.0% b,c Euro Wagon LP Jersey Islands 16,127,149 — Specialty Retail 3.5% a Dufry AG Switzerland 264,365 40,265,594 Hornbach Holding AG & Co. KGaA Germany 213,786 15,849,164 Kingfisher PLC United Kingdom 7,902,254 32,291,448 88,406,206 Tobacco 1.0% Imperial Brands PLC United Kingdom 525,910 25,484,219 Trading Companies & Distributors 3.1% a Kloeckner & Co. SE Germany 3,031,653 32,775,214 Rexel SA France 2,450,054 44,481,304 77,256,518 Transportation Infrastructure 0.0% † Atlantia SpA Italy 44,246 1,142,172 Wireless Telecommunication Services 2.7% Vodafone Group PLC United Kingdom 25,502,548 66,503,023 Total Common Stocks (Cost $2,159,769,239) 2,201,291,687 |9 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual European Fund (continued) Country Shares Value Preferred Stocks 4.8% Auto Components 2.2% d Schaeffler AG, 3.034%, pfd Germany 3,156,455 $ 55,488,004 Automobiles 2.6% d Volkswagen AG, 0.124%, pfd Germany 446,068 64,997,113 Total Preferred Stocks (Cost $116,912,951) 120,485,117 Total Investments before Short Term Investments (Cost $2,276,682,190) 2,321,776,804 Principal Amount Short Term Investments 5.5% U.S. Government and Agency Securities 5.5% e FHLB, 4/03/17 United States $ 2,000,000 2,000,000 e U.S. Treasury Bill, 8/17/17 United States 30,000,000 29,913,030 8/24/17 United States 30,000,000 29,904,360 4/20/17 - 9/07/17 United States 75,900,000 75,698,589 Total U.S. Government and Agency Securities (Cost $137,567,810) 137,515,979 Total Investments (Cost $2,414,250,000) 97.9% 2,459,292,783 Other Assets, less Liabilities 2.1% 51,813,324 Net Assets 100.0% $ 2,511,106,107 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c See Note 6 regarding restricted securities. d Variable rate security. The rate shown represents the yield at period end. e The security was issued on a discount basis with no stated coupon rate. |10 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual European Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date AppreciationDepreciation Currency Contracts EUR/USD Short 3,584 $480,345,600 6/19/17 $ — $ (4,241,640 ) GBP/USD Short 2,514 197,286,150 6/19/17 — (4,292,158 ) Total Futures Contracts $ — $ (8,533,798 ) Net unrealized appreciation (depreciation) $ (8,533,798 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Sell 1,559,677 $ 1,638,365 4/07/17 $ — $ (25,864 ) Euro BOFA Sell 6,527,392 7,340,137 4/07/17 375,185 — Euro BONY Sell 630,661 658,487 4/07/17 — (14,450 ) Euro FBCO Sell 60,989,382 67,820,476 4/07/17 2,742,702 — Euro HSBK Sell 4,005,847 4,231,366 4/07/17 — (43,011 ) Euro SSBT Sell 2,469,092 2,603,411 4/07/17 — (31,195 ) Euro SSBT Sell 60,989,382 67,820,784 4/07/17 2,743,010 — Euro UBSW Sell 2,446,169 2,599,395 4/07/17 — (10,752 ) Euro BOFA Sell 4,758,361 4,988,662 4/18/17 — (91,176 ) Euro BOFA Sell 30,398,491 33,763,604 4/18/17 1,311,374 — Euro BONY Sell 758,055 809,440 4/18/17 170 — Euro BONY Sell 1,014,754 1,067,308 4/18/17 — (16,003 ) Euro HSBK Sell 2,766,581 2,967,178 4/18/17 13,686 — Euro SSBT Sell 2,530,227 2,662,438 4/18/17 — (38,733 ) Euro SSBT Sell 2,766,581 2,970,277 4/18/17 16,785 — Euro UBSW Sell 1,973,411 2,076,626 4/18/17 — (30,109 ) Euro UBSW Sell 82,793,999 92,576,178 4/18/17 4,188,569 — British Pound FBCO Sell 10,109,121 12,273,686 4/24/17 — (401,210 ) British Pound SSBT Sell 17,849,782 22,367,562 4/24/17 — (12,636 ) British Pound UBSW Sell 47,046,613 57,745,013 4/24/17 — (1,242,402 ) Norwegian Krone BONY Sell 673,758 80,957 4/25/17 2,472 — Norwegian Krone SSBT Sell 30,038,768 3,588,304 4/25/17 89,142 — Euro BOFA Sell 36,438,283 40,756,280 5/04/17 1,827,558 — Euro BONY Sell 1,787,508 1,914,835 5/04/17 5,157 — Euro HSBK Sell 685,335 728,256 5/04/17 — (3,920 ) Euro HSBK Sell 38,177,885 42,638,195 5/04/17 1,850,976 — Euro SSBT Sell 3,793,562 4,075,722 5/04/17 22,883 — Euro UBSW Sell 58,301,849 62,926,026 5/04/17 639,434 — Euro BOFA Sell 1,304,589 1,399,596 5/18/17 4,876 — Euro BOFA Sell 12,016,037 12,618,521 5/18/17 — (227,685 ) Euro BONY Sell 1,029,452 1,105,529 5/18/17 4,953 — Euro BONY Sell 1,810,935 1,903,021 5/18/17 — (33,029 ) Euro HSBK Sell 2,359,589 2,477,670 5/18/17 — (44,940 ) Euro HSBK Sell 59,495,936 64,268,997 5/18/17 662,579 — Euro SSBT Sell 2,373,282 2,486,703 5/18/17 — (50,545 ) | 11 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual European Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro SSBT Sell 60,661,721 $ 65,521,443 5/18/17 $ 668,697 $ — Euro UBSW Sell 277,609 297,477 5/18/17 688 — Euro UBSW Sell 2,373,282 2,491,756 5/18/17 — (45,493 ) British Pound BOFA Sell 12,995,189 16,206,008 5/23/17 — (98,649 ) British Pound BONY Sell 27,854,285 34,937,212 5/23/17 — (10,688 ) British Pound FBCO Sell 10,109,121 12,282,026 5/23/17 — (401,572 ) British Pound HSBK Sell 5,030,510 6,255,816 5/23/17 — (55,806 ) British Pound HSBK Sell 27,854,286 34,948,633 5/23/17 733 — British Pound SSBT Sell 3,121,459 3,856,785 5/23/17 — (59,612 ) British Pound UBSW Sell 2,883,641 3,592,522 5/23/17 — (25,492 ) Euro BOFA Sell 327,686 349,203 7/12/17 — (2,129 ) Euro FBCO Sell 41,024,258 44,157,281 7/12/17 172,760 — Euro SSBT Sell 41,024,258 44,144,153 7/12/17 159,632 — British Pound BONY Sell 2,982,184 3,733,217 7/13/17 — (13,646 ) British Pound BONY Sell 8,562,651 10,767,559 7/13/17 9,308 — British Pound HSBK Sell 22,417,619 27,273,612 7/13/17 — (892,241 ) British Pound SSBT Sell 22,417,619 27,255,812 7/13/17 — (910,041 ) Euro BOFA Sell 842,962 911,819 7/26/17 7,362 — Euro HSBK Sell 7,498,089 8,123,878 7/26/17 78,795 — Euro HSBK Sell 56,450,168 60,146,878 7/26/17 — (421,403 ) Euro SSBT Sell 141,454 153,559 7/26/17 1,786 — Euro UBSW Sell 52,904,276 56,356,280 7/26/17 — (407,432 ) British Pound BOFA Sell 6,092,025 7,438,206 8/14/17 — (222,685 ) British Pound BONY Sell 274,276 337,241 8/14/17 — (7,668 ) British Pound HSBK Sell 1,313,429 1,611,302 8/14/17 — (40,372 ) British Pound HSBK Sell 33,085,349 41,636,257 8/14/17 30,509 — British Pound SSBT Sell 3,947,237 4,850,002 8/14/17 — (113,759 ) British Pound UBSW Sell 661,500 819,269 8/14/17 — (12,586 ) British Pound UBSW Sell 33,085,348 41,635,760 8/14/17 30,013 — Euro BOFA Sell 18,251,494 19,461,855 8/18/17 — (144,917 ) Euro BOFA Sell 40,941,780 44,501,124 8/18/17 519,178 — Euro BONY Sell 3,800,345 4,129,978 8/18/17 47,435 — Euro HSBK Sell 1,495,936 1,599,898 8/18/17 — (7,120 ) Euro HSBK Sell 24,829,183 26,905,744 8/18/17 232,850 — Euro SSBT Sell 5,358,524 5,719,657 8/18/17 — (36,772 ) Euro SSBT Sell 14,648,137 15,914,338 8/18/17 178,493 — Euro UBSW Sell 4,670,783 5,061,115 8/18/17 43,499 — Euro UBSW Sell 11,870,250 12,662,274 8/18/17 — (89,410 ) Total Forward Exchange Contracts $ 18,683,249 $ (6,337,153 ) Net unrealized appreciation (depreciation) $ 12,346,096 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |12 FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Financial Services Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 96.6% Banks 36.0% a,b AB&T Financial Corp United States $ Barclays PLC United Kingdom BB&T Corp United States BNP Paribas SA. France Capital Bank Financial Corp., A United States c Capital Bank Financial Corp., B, 144A, non-voting United States CIT Group Inc United States Citigroup Inc United States Citizens Financial Group Inc United States a FCB Financial Holdings Inc., A United States Guaranty Bancorp United States HSBC Holdings PLC United Kingdom JPMorgan Chase & Co United States PNC Financial Services Group Inc United States Shinsei Bank Ltd Japan Southern National Bancorp of Virginia Inc United States a Standard Chartered PLC United Kingdom State Bank Financial Corp United States SunTrust Banks Inc United States Wells Fargo & Co United States Capital Markets 4.0% a China International Capital Corp. Ltd., H China Oslo Bors VPS Holding ASA Norway UBS Group AG Switzerland Consumer Finance 5.9% Capital One Financial Corp United States c Hoist Finance AB, 144A Sweden Sun Hung Kai & Co. Ltd Hong Kong Diversified Financial Services 6.8% AMP Ltd Australia First Pacific Co. Ltd Hong Kong a,d Hightower Holding LLC, B, Series I United States a,d Hightower Holding LLC, B, Series II United States Voya Financial Inc United States Equity Real Estate Investment Trusts (REITs) 1.3% Hibernia REIT PLC Ireland Household Durables 1.8% a Cairn Homes PLC Ireland a,c Cairn Homes PLC, 144A Ireland Insurance 34.8% Ageas Belgium a Alleghany Corp United States American International Group Inc United States Argo Group International Holdings Ltd United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 13 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Financial Services Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Insurance (continued) a ASR Nederland NV Netherlands 480,940 $ 13,710,425 China Pacific Insurance Group Co. Ltd., H China 2,979,740 10,754,831 Chubb Ltd United States 64,950 8,849,437 Direct Line Insurance Group PLC United Kingdom 3,677,124 16,007,512 The Hartford Financial Services Group Inc United States 280,072 13,463,061 Korean Reinsurance Co South Korea 474,730 4,927,956 Lancashire Holdings Ltd United Kingdom 781,589 6,586,527 MetLife Inc United States 204,710 10,812,782 NN Group NV Netherlands 643,498 20,925,493 RSA Insurance Group PLC United Kingdom 1,851,271 13,605,790 State National Cos. Inc United States 373,757 5,382,101 c State National Cos. Inc.144A United States 350,000 5,040,000 T&D Holdings Inc Japan 504,169 7,319,532 UNIQA Insurance Group AG Austria 265,060 2,058,061 White Mountains Insurance Group Ltd United States 7,484 6,585,022 XL Group Ltd Ireland 554,492 22,102,051 229,876,971 Real Estate Management & Development 4.2% a Dolphin Capital Investors Ltd Greece 3,979,650 386,485 Kenedix Inc Japan 2,531,600 10,075,454 a,e Neinor Homes SLU, Reg S Spain 380,000 6,749,011 Takara Leben Co. Ltd Japan 2,419,600 10,781,795 27,992,745 Thrifts & Mortgage Finance 1.8% Indiabulls Housing Finance Ltd India 764,100 11,754,252 Total Common Stocks and Other Equity Interests (Cost $557,214,508) 638,486,136 Companies in Liquidation 0.0% † a,d FIM Coinvestor Holdings I, LLC United States 4,357,178 — a,f Lehman Brothers Holdings Inc., Bankruptcy Claim United States 7,766,103 252,398 Total Companies in Liquidation (Cost $532,682) 252,398 Notional Counterparty Amount* Options Purchased (Cost $85,868) 0.0% † Puts - Over-the-Counter Currency Options 0.0% † INR/USD, July Strike Price 71.75 INR, Expires 7/03/17 HSBK 580,744,500 INR 486 Total Investments before Short Term Investments (Cost $557,833,058) 638,739,020 |14 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Financial Services Fund (continued) Principal Country Amount* Value Short Term Investments 3.2% U.S. Government and Agency Securities 3.2% g U.S. Treasury Bill, h 8/17/17 United States $ 4,000,000 $ 3,988,404 4/20/17 - 8/24/17 United States 17,200,000 17,155,907 Total U.S. Government and Agency Securities (Cost $21,153,737) 21,144,311 Total Investments (Cost $578,986,795) 99.8% 659,883,331 Other Assets, less Liabilities 0.2% 1,371,123 Net Assets 100.0% $ 661,254,454 † Rounds to less than 0.1% of net assets. *The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $23,634,797, representing 3.6% of net assets. d See Note 6 regarding restricted securities. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the value of this security was $6,749,011, representing 1.0% of net assets. f Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. g The security was issued on a discount basis with no stated coupon rate. h A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the value of this security and/or cash pledged amounted to $1,315,085, representing 0.2% of net assets. |15 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Financial Services Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Unrealized Unrealized Description Type Contracts Value Expiration Date Appreciation Depreciation Currency Contracts EUR/USD Short 133 $ 17,825,325 6/19/17 $ — $ (162,702 ) GBP/USD Short 166 13,026,850 6/19/17 — (285,877 ) Total Futures Contracts $ — $ (448,579 ) Net unrealized appreciation (depreciation) $ (448,579 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Buy 233,161 $ 253,678 4/07/17 $ — $ (4,887 ) Euro BOFA Sell 344,028 362,239 4/07/17 — (4,849 ) Euro BONY Buy 75,000 79,787 4/07/17 240 — Euro BONY Sell 484,824 509,025 4/07/17 — (8,298 ) Euro FBCO Sell 2,286,919 2,539,749 4/07/17 99,528 — Euro HSBK Buy 532,500 566,462 4/07/17 1,734 — Euro HSBK Sell 757,602 796,667 4/07/17 — (11,720 ) Euro SSBT Buy 2,044,362 2,177,491 4/07/17 3,914 — Euro SSBT Sell 342,854 359,069 4/07/17 — (6,768 ) Euro SSBT Sell 2,286,919 2,539,784 4/07/17 99,562 — Euro UBSW Buy 750,000 794,095 4/07/17 6,181 — Swiss Franc BOFA Buy 2,410,772 2,438,725 4/12/17 — (30,881 ) Swiss Franc BONY Buy 30,000 29,652 4/12/17 311 — Swiss Franc BONY Buy 260,300 263,207 4/12/17 — (3,223 ) Swiss Franc BONY Sell 25,000 25,008 4/12/17 38 — Swiss Franc BONY Sell 4,643,989 4,597,736 4/12/17 — (40,614 ) Swiss Franc SSBT Sell 100,000 99,082 4/12/17 — (797 ) Euro BOFA Sell 54,527 57,345 4/18/17 — (866 ) Euro BOFA Sell 1,627,387 1,803,149 4/18/17 65,813 — Euro BONY Sell 74,452 78,308 4/18/17 — (1,174 ) Euro BONY Sell 118,182 127,326 4/18/17 1,159 — Euro HSBK Sell 4,416,816 4,750,023 4/18/17 34,802 — Euro SSBT Sell 172,052 181,054 4/18/17 — (2,622 ) Euro SSBT Sell 192,571 207,221 4/18/17 1,640 — Euro UBSW Sell 144,789 152,362 4/18/17 — (2,209 ) Euro UBSW Sell 2,787,240 3,109,208 4/18/17 133,659 — British Pound BOFA Buy 905,000 1,130,857 4/24/17 3,839 — British Pound FBCO Sell 1,019,095 1,237,304 4/24/17 — (40,446 ) British Pound SSBT Buy 500,000 623,085 4/24/17 3,819 — British Pound SSBT Sell 2,144,415 2,687,167 4/24/17 — (1,518 ) British Pound UBSW Buy 1,246,803 1,555,841 4/24/17 7,411 — British Pound UBSW Sell 3,253,142 3,992,907 4/24/17 — (85,909 ) Japanese Yen BOFA Sell 68,578,869 622,128 4/24/17 5,418 — Japanese Yen BONY Sell 7,196,309 64,787 4/24/17 73 — Japanese Yen HSBK Buy 29,827,063 266,637 4/24/17 1,589 — |16 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Financial Services Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen HSBK Sell 114,471,994 $ 1,038,540 4/24/17 $ 9,126 $ — Japanese Yen HSBK Sell 118,826,062 1,062,129 4/24/17 — (6,440 ) Japanese Yen SSBT Buy 13,630,000 121,182 4/24/17 1,388 — Japanese Yen SSBT Sell 36,501,675 326,122 4/24/17 — (2,127 ) Japanese Yen UBSW Buy 52,889,467 462,774 4/24/17 12,846 — Japanese Yen UBSW Sell 4,724,954,125 41,483,296 4/24/17 — (1,006,839 ) Norwegian Krone BONY Sell 1,794,242 215,588 4/25/17 6,580 — Norwegian Krone SSBT Sell 80,496,627 9,615,786 4/25/17 238,879 — Australian Dollar HSBK Buy 1,145,000 878,345 4/27/17 — (3,748 ) Australian Dollar HSBK Sell 961,978 736,475 4/27/17 1,680 — Australian Dollar HSBK Sell 20,477,949 15,516,538 4/27/17 — (125,339 ) Swedish Krona BONY Buy 2,130,946 236,929 4/27/17 1,178 — Swedish Krona BONY Buy 3,525,953 396,506 4/27/17 — (2,524 ) Swedish Krona BONY Sell 1,986,755 220,342 4/27/17 — (1,654 ) Swedish Krona BONY Sell 6,506,282 733,629 4/27/17 6,630 — Swedish Krona SSBT Sell 1,033,209 117,435 4/27/17 1,987 — Swedish Krona UBSW Sell 349,729 38,871 4/27/17 — (207 ) Swedish Krona UBSW Sell 59,858,962 6,805,944 4/27/17 117,422 — Euro BOFA Sell 1,300,305 1,447,358 5/04/17 58,181 — Euro BONY Sell 33,254 35,535 5/04/17 8 — Euro HSBK Sell 88,151 92,858 5/04/17 — (1,318 ) Euro HSBK Sell 2,047,254 2,259,341 5/04/17 72,163 — Euro SSBT Sell 705,879 770,480 5/04/17 16,357 — Euro UBSW Sell 4,256,838 4,594,437 5/04/17 46,659 — South Korean Won FBCO Sell 614,900,712 537,219 5/12/17 — (13,077 ) South Korean Won HSBK Sell 367,749,221 322,164 5/12/17 — (6,947 ) South Korean Won UBSW Sell 105,508,743 90,565 5/12/17 — (3,858 ) Euro BOFA Sell 89,354 95,507 5/18/17 — (20 ) Euro BOFA Sell 94,099 101,814 5/18/17 1,215 — Euro BONY Sell 84,925 91,944 5/18/17 1,151 — Euro FBCO Sell 10,352 11,091 5/18/17 24 — Euro HSBK Sell 4,517,816 4,879,480 5/18/17 49,535 — Euro SSBT Sell 307,100 326,254 5/18/17 — (2,063 ) Euro SSBT Sell 4,407,524 4,761,200 5/18/17 49,168 — Euro UBSW Sell 835,746 904,855 5/18/17 11,369 — British Pound BOFA Sell 207,180 255,561 5/23/17 — (4,381 ) British Pound BOFA Sell 2,938,658 3,752,725 5/23/17 65,683 — British Pound BONY Sell 1,000,000 1,266,980 5/23/17 12,311 — British Pound BONY Sell 3,346,323 4,197,243 5/23/17 — (1,284 ) British Pound FBCO Sell 1,019,095 1,238,144 5/23/17 — (40,482 ) British Pound HSBK Sell 103,199 127,920 5/23/17 — (1,560 ) British Pound HSBK Sell 3,346,324 4,198,616 5/23/17 88 — British Pound SSBT Sell 1,905,416 2,364,973 5/23/17 — (25,693 ) British Pound UBSW Sell 300,000 383,062 5/23/17 6,661 — Euro BONY Sell 218,469 235,011 7/12/17 778 — Euro FBCO Sell 4,424,407 4,762,298 7/12/17 18,632 — Euro SSBT Sell 4,424,405 4,760,881 7/12/17 17,216 — Euro UBSW Sell 434,231 466,722 7/12/17 1,157 — British Pound BONY Sell 816,676 1,026,973 7/13/17 888 — British Pound HSBK Sell 2,259,908 2,749,438 7/13/17 — (89,946 ) |17 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Financial Services Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) British Pound SSBT Sell 2,509,908 $ 3,061,574 7/13/17 $ — $ (91,915 ) Euro HSBK Sell 3,918,742 4,174,440 7/26/17 — (30,179 ) Euro UBSW Sell 3,918,743 4,174,441 7/26/17 — (30,179 ) South Korean Won BOFA Sell 1,998,400,742 1,751,447 8/11/17 — (39,101 ) South Korean Won HSBK Sell 2,078,581,467 1,823,557 8/11/17 — (38,832 ) South Korean Won UBSW Sell 231,589,755 203,524 8/11/17 — (3,978 ) British Pound BOFA Sell 1,830,688 2,280,748 8/14/17 — (21,392 ) British Pound BONY Sell 5,774,113 7,104,172 8/14/17 — (156,936 ) British Pound HSBK Sell 3,155,567 3,971,123 8/14/17 2,910 — British Pound SSBT Sell 3,826,001 4,698,256 8/14/17 — (113,047 ) British Pound UBSW Sell 3,155,567 3,971,076 8/14/17 2,863 — Euro BOFA Sell 355,000 377,585 8/18/17 — (3,776 ) Euro BOFA Sell 9,199,273 9,937,457 8/18/17 55,085 — Euro HSBK Sell 727,865 777,667 8/18/17 — (4,246 ) Euro SSBT Sell 697,883 744,900 8/18/17 — (4,805 ) Euro SSBT Sell 2,716,150 2,958,860 8/18/17 41,020 — Euro UBSW Sell 308,892 334,713 8/18/17 2,884 — Euro UBSW Sell 653,929 700,489 8/18/17 — (1,998 ) Total Forward Exchange Contracts $ 1,402,452 $ (2,126,672 ) Net unrealized appreciation (depreciation) $ (724,220 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |18 FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Global Discovery Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 89.5% Aerospace & Defense 0.8% B/E Aerospace Inc United States 2,022,442 $ 129,658,756 a KLX Inc United States 1,011,221 45,201,579 174,860,335 Auto Components 0.8% Cie Generale des Etablissements Michelin, B France 1,269,287 154,147,031 a,b International Automotive Components Group Brazil LLC Brazil 3,819,425 100,264 a,b,c,d International Automotive Components Group North America LLC United States 35,491,081 27,813,685 182,060,980 Automobiles 1.3% General Motors Co United States 5,945,392 210,229,061 Hyundai Motor Co South Korea 661,459 93,227,851 303,456,912 Banks 12.0% Barclays PLC United Kingdom 36,257,633 102,272,925 BNP Paribas SA France 3,690,983 245,797,622 Capital Bank Financial Corp., A United States 866,477 37,605,102 e Capital Bank Financial Corp., B, 144A, non-voting United States 2,980,444 129,351,270 CIT Group Inc United States 4,841,447 207,843,320 Citigroup Inc United States 5,490,140 328,420,175 Citizens Financial Group Inc United States 9,373,589 323,857,500 HSBC Holdings PLC United Kingdom 16,067,494 131,053,358 JPMorgan Chase & Co United States 3,087,279 271,186,587 PNC Financial Services Group Inc United States 2,377,992 285,929,759 Societe Generale SA France 3,827,410 194,132,302 a Standard Chartered PLC United Kingdom 12,656,750 121,013,124 Wells Fargo & Co United States 5,909,776 328,938,132 2,707,401,176 Beverages 0.7% PepsiCo Inc United States 1,395,272 156,075,126 Chemicals 1.4% a,f,g Dow Corning Corp., Contingent Distribution United States 11,430,154 — Monsanto Co United States 2,149,530 243,326,796 Syngenta AG Switzerland 157,078 69,312,490 312,639,286 Communications Equipment 2.4% Cisco Systems Inc United States 7,416,030 250,661,814 Nokia OYJ, A Finland 28,555,604 153,215,123 Nokia OYJ, ADR. Finland 25,474,246 138,070,413 541,947,350 Construction Materials 1.0% LafargeHolcim Ltd., B Switzerland 3,691,245 218,107,300 Consumer Finance 1.3% Ally Financial Inc United States 4,641,368 94,359,011 Capital One Financial Corp United States 2,190,465 189,825,697 284,184,708 Containers & Packaging 0.8% International Paper Co United States 3,351,698 170,199,225 Quarterly Statement of Investments | See Notes to Statements of Investments. | 19 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Diversified Financial Services 0.6% a,b Hightower Holding LLC, B, Series II United States 2,491,917 $ 8,532,823 Voya Financial Inc United States 3,426,353 130,064,360 138,597,183 Diversified Telecommunication Services 3.5% China Telecom Corp. Ltd., H China 448,060,220 218,508,305 Deutsche Telekom AG. Germany 8,629,475 151,193,127 Koninklijke KPN NV Netherlands 95,635,204 287,985,727 a Telecom Italia SpA Italy 152,130,941 136,800,417 794,487,576 Electric Utilities 1.5% Enel SpA Italy 57,664,238 271,507,095 Vistra Energy Corp United States 4,396,158 71,657,376 343,164,471 Energy Equipment & Services 1.4% Baker Hughes Inc United States 5,382,143 321,959,794 Food & Staples Retailing 3.1% CVS Health Corp United States 3,061,866 240,356,481 Metro AG. Germany 5,239,050 167,543,070 a Rite Aid Corp United States 13,959,587 59,328,245 Walgreens Boots Alliance Inc United States 2,833,972 235,361,374 702,589,170 Health Care Equipment & Supplies 3.7% Medtronic PLC United States 6,209,984 500,276,311 Stryker Corp United States 2,544,490 334,982,109 835,258,420 Hotels, Restaurants & Leisure 1.9% Accor SA France 7,758,692 323,185,485 Sands China Ltd Hong Kong 21,300,300 98,668,965 421,854,450 Industrial Conglomerates 2.0% Jardine Strategic Holdings Ltd Hong Kong 2,227,560 93,557,520 Koninklijke Philips NV Netherlands 11,117,357 357,308,198 450,865,718 Insurance 9.5% a Alleghany Corp United States 76,761 47,181,916 American International Group Inc United States 5,102,618 318,556,442 China Pacific Insurance Group Co. Ltd., H China 44,491,587 160,584,313 Chubb Ltd United States 1,651,098 224,962,102 The Hartford Financial Services Group Inc United States 2,283,987 109,791,255 MetLife Inc United States 3,841,066 202,885,106 NN Group NV Netherlands 11,287,329 367,045,311 RSA Insurance Group PLC United Kingdom 17,857,312 131,241,093 T&D Holdings Inc Japan 6,611,212 95,981,660 White Mountains Insurance Group Ltd United States 163,310 143,693,203 XL Group Ltd Ireland 8,454,755 337,006,534 2,138,928,935 IT Services 1.1% a Cognizant Technology Solutions Corp., A United States 4,311,090 256,596,077 |20 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Machinery 1.6% Caterpillar Inc United States 2,427,410 $ 225,166,552 CNH Industrial NV United Kingdom 5,804,196 55,969,676 CNH Industrial NV, special voting United Kingdom 7,338,645 70,766,319 351,902,547 Marine 0.6% A.P. Moeller-Maersk AS, B Denmark 83,961 139,288,918 Media 4.4% a Charter Communications Inc., A. United States 840,665 275,166,468 a DISH Network Corp., A United States 4,143,726 263,085,163 Time Warner Inc United States 4,708,466 460,064,213 998,315,844 Metals & Mining 1.0% a Freeport-McMoRan Inc United States 6,099,862 81,494,156 thyssenkrupp AG Germany 6,240,872 152,847,893 234,342,049 Multi-Utilities 0.4% a innogy SE Germany 2,114,859 79,825,733 Oil, Gas & Consumable Fuels 7.9% Apache Corp United States 2,282,818 117,314,017 BP PLC United Kingdom 30,087,550 172,508,746 China Shenhua Energy Co. Ltd., H China 63,379,200 147,121,330 a CONSOL Energy Inc United States 6,429,499 107,886,993 Crescent Point Energy Corp Canada 9,283,857 100,315,080 Kinder Morgan Inc United States 13,160,358 286,106,183 Marathon Oil Corp United States 12,762,064 201,640,611 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 9,226,904 242,269,163 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 6,164,658 161,914,596 b,d Warrior Met Coal LLC, A United States 60,966 17,099,317 b,d Warrior Met Coal LLC, B United States 142,575 39,988,438 The Williams Cos. Inc United States 6,364,035 188,311,796 1,782,476,270 Pharmaceuticals 8.1% Eli Lilly & Co United States 5,532,056 465,301,230 GlaxoSmithKline PLC United Kingdom 10,945,979 227,623,765 Merck & Co. Inc United States 7,211,928 458,245,905 Novartis AG, ADR Switzerland 6,372,962 473,319,888 Teva Pharmaceutical Industries Ltd., ADR Israel 6,348,373 203,719,289 1,828,210,077 Software 5.1% a Check Point Software Technologies Ltd Israel 3,445,872 353,753,220 a Dell Technologies Inc., V United States 1,105,751 70,856,524 Microsoft Corp United States 5,509,861 362,879,445 Symantec Corp United States 12,235,259 375,377,746 1,162,866,935 Specialty Retail 0.8% Kingfisher PLC United Kingdom 42,834,793 175,038,348 |21 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Technology Hardware, Storage & Peripherals 2.9% Hewlett Packard Enterprise Co United States 10,039,360 $ 237,932,832 Lenovo Group Ltd China 41,391,101 27,269,005 Samsung Electronics Co. Ltd South Korea 217,030 400,082,150 665,283,987 Tobacco 4.9% Altria Group Inc United States 2,606,727 186,172,442 British American Tobacco PLC United Kingdom 5,233,602 347,586,017 Imperial Brands PLC United Kingdom 4,213,802 204,189,794 Philip Morris International Inc United States 925,621 104,502,611 Reynolds American Inc United States 4,177,927 263,292,960 1,105,743,824 Wireless Telecommunication Services 1.0% Vodafone Group PLC United Kingdom 89,319,132 232,917,602 Total Common Stocks and Other Equity Interests (Cost $16,160,854,119) 20,211,446,326 Preferred Stocks (Cost $391,187,079) 1.2% Automobiles 1.2% h Volkswagen AG, 0.124%, pfd Germany 1,896,164 276,292,371 Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 3.0% d,i Avaya Inc., DIP Facility, 8.50%, 1/23/18 United States $ 29,993,000 30,958,415 i Belk Inc., Closing Date Term Loan, 5.76%, 12/12/22. United States 33,838,623 28,882,686 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 26,953,000 24,796,760 senior note, 6.875%, 2/01/22 United States 40,326,000 34,680,360 i,j Cumulus Media Holdings Inc., Term Loans, 6.13%, 12/23/20 United States 10,584,114 7,940,732 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 95,618,000 81,633,867 i Tranche D Term Loan, 7.732%, 1/30/19 United States 117,978,997 101,855,162 i Tranche E Term Loan, 8.482%, 7/30/19 United States 37,921,652 32,517,816 e Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21. United States 17,307,000 15,013,822 senior bond, 144A, 7.25%, 7/15/22. United States 8,530,000 7,378,450 senior note, 144A, 6.375%, 10/15/20 United States 108,254,000 98,511,140 e Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20 United States 4,212,000 3,785,535 senior note, 144A, 7.50%, 7/15/21 United States 23,590,000 20,759,200 senior note, 144A, 5.625%, 12/01/21 United States 10,529,000 8,528,490 i Veritas Software Corp., Term Loan B1, 6.772%, 1/27/23 United States 67,075,470 66,775,039 e Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 11,929,000 12,614,918 senior note, 144A, 10.50%, 2/01/24 United States 84,935,000 90,243,437 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $653,260,299) 666,875,829 |22 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) Principal Country Amount Value Corporate Notes and Senior Floating Rate Interests in Reorganization 1.6% d,k Avaya Inc., e senior note, 144A, 10.50%, 3/01/21 United States $ 98,429,000 $ 16,363,821 e senior secured note, 144A, 7.00%, 4/01/19 United States 51,741,000 41,134,095 i,j Term B-3 Loan, 7.38%, 10/26/17 United States 79,678,103 63,144,897 i,j Term B-6 Loan, 3.88%, 3/30/18 United States 51,515,476 40,929,046 i,j Term B-7 Loan, 3.88%, 5/29/20 United States 78,921,022 63,176,278 b,k Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 8,893 — i,k Caesars Entertainment Operating Co. Inc., Term B-5-B Loans, 1.50%, 3/01/17. United States 12,561,996 14,127,008 Term B-6-B Loans, 1.50%, 3/01/17. United States 59,886,762 69,618,360 Term B-7 Loans, 1.50%, 3/01/17 United States 43,747,511 52,721,001 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $432,292,402) 361,214,506 Shares Companies in Liquidation 0.1% a Adelphia Recovery Trust United States 45,477,593 45,478 a,f Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution. United States 5,538,790 554 a,f,g Century Communications Corp., Contingent Distribution United States 15,282,000 — a,b FIM Coinvestor Holdings I, LLC United States 30,279,560 — a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 587,363,521 19,089,314 a,f,g NewPage Corp., Litigation Trust, Contingent Distribution United States 145,817,000 — a,f,g Tribune Media Litigation Trust, Contingent Distribution United States 1,287,601 — a,g Vistra Energy Corp., Litigation Trust United States 260,457,613 3,021,308 a Vistra Energy Corp., Litigation Trust, TRA United States 4,396,159 5,055,583 Total Companies in Liquidation (Cost $68,413,237) 27,212,237 Principal Amount Municipal Bonds in Reorganization (Cost $85,612,566) 0.3% k Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 98,292,000 61,186,770 Total Investments before Short Term Investments (Cost $17,791,619,702) 21,604,228,039 Short Term Investments 3.0% U.S. Government and Agency Securities 3.0% m FHLB, 4/03/17 United States 23,500,000 23,500,000 m U.S. Treasury Bill, 4/06/17 - 8/17/17 United States 607,600,000 606,851,963 n 8/24/17 United States 50,000,000 49,840,600 Total U.S. Government and Agency Securities (Cost $680,321,000) 680,192,563 Total Investments (Cost $18,471,940,702) 98.7% 22,284,420,602 Other Assets, less Liabilities 1.3% 297,061,245 Net Assets 100.0% $ 22,581,481,847 |23 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) a Non-income producing. b See Note 6 regarding restricted securities. c See Note 7 regarding holdings of 5% voting securities. d At March 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the aggregate value of these securities was $443,684,178, representing 2.0% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $3,021,308, representing less than 0.1% of net assets. h Variable rate security. The rate shown represents the yield at period end. i The coupon rate shown represents the rate at period end. j A portion or all of the security purchased on a delayed delivery basis. k Defaulted security or security for which income has been deemed uncollectible. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m The security was issued on a discount basis with no stated coupon rate. n A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the value of this security and/or cash pledged amounted to $12,514,522, representing 0.1% of net assets. |24 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD. Short 9,047 $1,212,524,175 6/19/17 $ — $ (10,803,820 ) GBP/USD Short 9,564 750,534,900 6/19/17 — (16,236,286 ) Total Futures Contracts $ — $ (27,040,106 ) Net unrealized appreciation (depreciation) $ (27,040,106 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Buy 1,909,353 $ 2,030,822 4/07/17 $ 6,523 $ — Euro BOFA Sell 9,590,033 10,037,804 4/07/17 — (195,093 ) Euro BOFA Sell 16,872,900 18,973,795 4/07/17 969,829 — Euro BONY Sell 11,097,382 11,615,713 4/07/17 — (225,577 ) Euro FBCO Sell 162,000,140 180,138,609 4/07/17 7,278,869 — Euro HSBK Sell 11,956,713 13,442,083 4/07/17 683,858 — Euro HSBK Sell 17,137,700 18,008,743 4/07/17 — (277,774 ) Euro SSBT Sell 21,360,878 22,370,128 4/07/17 — (422,666 ) Euro SSBT Sell 162,000,141 180,139,471 4/07/17 7,279,730 — Euro UBSW Sell 3,325,324 3,533,619 4/07/17 — (14,616 ) Euro BOFA Sell 4,801,092 5,049,241 4/18/17 — (76,215 ) Euro BOFA Sell 96,012,748 106,362,264 4/18/17 3,862,839 — Euro BONY Sell 1,352,125 1,422,152 4/18/17 — (21,324 ) Euro BONY Sell 16,486,062 17,925,359 4/18/17 325,490 — Euro FBCO Sell 520,274 563,613 4/18/17 8,189 — Euro HSBK Sell 25,733,446 27,937,332 4/18/17 465,321 — Euro SSBT Sell 5,030,050 5,291,403 4/18/17 — (78,479 ) Euro SSBT Sell 18,523,360 20,035,425 4/18/17 260,617 — Euro UBSW Sell 2,629,503 2,767,034 4/18/17 — (40,120 ) Euro UBSW Sell 247,123,661 275,847,151 4/18/17 12,027,675 — British Pound BOFA Buy 25,705,367 32,300,377 4/24/17 — (70,784 ) British Pound BOFA Buy 61,098,681 75,643,224 4/24/17 962,786 — British Pound BONY Buy 45,149,586 56,361,208 4/24/17 247,700 — British Pound FBCO Buy 26,000,000 32,226,567 4/24/17 372,439 — British Pound FBCO Sell 68,423,182 83,073,954 4/24/17 — (2,715,573 ) British Pound SSBT Buy 11,226,829 14,130,547 4/24/17 — (54,260 ) British Pound SSBT Sell 43,041,388 53,935,164 4/24/17 — (30,469 ) British Pound UBSW Sell 182,484,863 223,981,921 4/24/17 — (4,819,044 ) Japanese Yen BOFA Sell 181,766,759 1,648,935 4/24/17 14,360 — Japanese Yen HSBK Buy 223,548,696 1,998,397 4/24/17 11,911 — Japanese Yen HSBK Sell 1,831,512,198 16,363,032 4/24/17 — (107,223 ) Japanese Yen HSBK Sell 2,939,132,739 26,665,089 4/24/17 234,324 — Japanese Yen SSBT Buy 259,313,849 2,305,524 4/24/17 26,410 — Japanese Yen SSBT Sell 13,513,347 120,734 4/24/17 — (787 ) Japanese Yen UBSW Sell 6,200,656,094 54,955,050 4/24/17 — (805,646 ) |25 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro BOFA Sell $ 5/04/17 $  $ ) Euro BOFA Sell 5/04/17  Euro BONY Sell 5/04/17  Euro FBCO Sell 5/04/17  Euro HSBK Sell 5/04/17  ) Euro HSBK Sell 5/04/17  Euro SSBT Sell 5/04/17  Euro UBSW Sell 5/04/17  South Korean Won FBCO Sell 5/12/17  ) South Korean Won HSBK Buy 5/12/17  South Korean Won HSBK Sell 5/12/17  ) South Korean Won UBSW Sell 5/12/17  ) Euro BOFA Sell 5/18/17  ) Euro BOFA Sell 5/18/17  Euro BONY Sell 5/18/17  ) Euro BONY Sell 5/18/17  Euro FBCO Sell 5/18/17  Euro HSBK Sell 5/18/17  ) Euro HSBK Sell 5/18/17  Euro SSBT Sell 5/18/17  ) Euro SSBT Sell 5/18/17  Euro UBSW Sell 5/18/17  ) Euro UBSW Sell 5/18/17  British Pound BOFA Sell 5/23/17  ) British Pound BONY Sell 5/23/17  ) British Pound FBCO Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  British Pound SSBT Sell 5/23/17  British Pound SSBT Sell 5/23/17  ) British Pound UBSW Sell 5/23/17  ) Euro BOFA Sell 7/12/17  ) Euro BOFA Sell 7/12/17  Euro BONY Sell 7/12/17  Euro FBCO Sell 7/12/17  Euro HSBK Sell 7/12/17  Euro HSBK Sell 7/12/17  ) Euro SSBT Sell 7/12/17  ) Euro SSBT Sell 7/12/17  Euro UBSW Sell 7/12/17  British Pound BONY Sell 7/13/17  British Pound FBCO Sell 7/13/17  ) British Pound HSBK Sell 7/13/17  ) British Pound SSBT Sell 7/13/17  ) British Pound UBSW Sell 7/13/17  ) Euro BOFA Sell 7/26/17  Euro FBCO Sell 7/26/17  Euro HSBK Sell 7/26/17  Euro HSBK Sell 7/26/17  ) Euro SSBT Sell 7/26/17  |26 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro UBSW Sell 4,123,267 $ 4,475,229 7/26/17 $ 51,164 $ — Euro UBSW Sell 125,576,514 133,770,382 7/26/17 — (967,102 ) South Korean Won BOFA Sell 24,431,871,607 21,412,683 8/11/17 — (478,040 ) South Korean Won HSBK Sell 7,235,993,152 6,498,422 8/11/17 15,042 — South Korean Won HSBK Sell 132,051,323,260 115,849,737 8/11/17 — (2,466,986 ) South Korean Won UBSW Sell 5,430,298,074 4,877,878 8/11/17 12,383 — South Korean Won UBSW Sell 208,000,419,125 183,311,922 8/11/17 — (3,054,466 ) British Pound HSBK Sell 1,165,225 1,462,917 8/14/17 — (2,386 ) British Pound HSBK Sell 139,755,630 175,875,473 8/14/17 128,873 — British Pound SSBT Sell 3,400,926 4,279,725 8/14/17 2,966 — British Pound SSBT Sell 5,136,451 6,334,005 8/14/17 — (125,225 ) British Pound UBSW Sell 139,755,630 175,873,376 8/14/17 126,777 — Euro BOFA Sell 13,173,045 14,052,490 8/18/17 — (98,730 ) Euro BOFA Sell 13,947,810 15,040,913 8/18/17 57,399 — Euro BONY Sell 7,214,117 7,683,323 8/18/17 — (66,484 ) Euro HSBK Sell 17,590,858 19,076,263 8/18/17 179,184 — Euro HSBK Sell 29,429,234 31,454,632 8/18/17 — (159,892 ) Euro SSBT Sell 9,828,983 10,689,730 8/18/17 130,888 — Euro SSBT Sell 36,407,977 38,794,690 8/18/17 — (316,791 ) Euro UBSW Sell 18,540,945 19,836,628 8/18/17 — (81,089 ) Euro UBSW Sell 19,386,516 21,025,502 8/18/17 199,426 — Total Forward Exchange Contracts $ 52,324,987 $ (41,786,329 ) Net unrealized appreciation (depreciation) $ 10,538,658 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |27 FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual International Fund Country Shares Value Common Stocks 90.2% Auto Components 2.2% Cie Generale des Etablissements Michelin, B France 30,760 $ 3,735,611 Banks 5.4% BNP Paribas SA. France 32,930 2,192,943 HSBC Holdings PLC United Kingdom 274,285 2,237,186 Shinsei Bank Ltd Japan 1,590,000 2,928,308 a Standard Chartered PLC United Kingdom 200,456 1,916,591 9,275,028 Beverages 1.3% Coca-Cola West Co. Ltd Japan 69,075 2,227,825 Capital Markets 1.8% a China International Capital Corp. Ltd., H China 2,034,999 3,063,673 Chemicals 1.0% Lanxess AG Germany 26,405 1,771,373 Communications Equipment 1.8% Nokia OYJ, A Finland 356,803 1,914,427 Nokia OYJ, ADR. Finland 227,640 1,233,809 3,148,236 Construction & Engineering 0.7% FLSmidth & Co. AS Denmark 21,955 1,174,216 Construction Materials 1.8% LafargeHolcim Ltd., B Switzerland 53,550 3,164,148 Consumer Finance 2.2% b Hoist Finance AB, 144A Sweden 213,282 1,868,431 Sun Hung Kai & Co. Ltd Hong Kong 2,877,748 1,888,493 3,756,924 Diversified Financial Services 2.6% AMP Ltd Australia 712,151 2,819,090 Metro Pacific Investments Corp Philippines 13,298,100 1,594,887 4,413,977 Diversified Telecommunication Services 6.9% China Telecom Corp. Ltd., H China 5,447,468 2,656,601 Deutsche Telekom AG Germany 222,361 3,895,886 Hellenic Telecommunications Organization SA. Greece 252,478 2,370,001 Koninklijke KPN NV Netherlands 744,790 2,242,782 a Telecom Italia SpA Italy 931,596 837,717 12,002,987 Electric Utilities 2.3% Enel SpA Italy 856,234 4,031,504 Equity Real Estate Investment Trusts (REITs) 1.3% Hibernia REIT PLC Ireland 1,741,347 2,312,581 Food & Staples Retailing 2.1% Carrefour SA France 51,600 1,216,422 Metro AG. Germany 78,049 2,495,981 3,712,403 Hotels, Restaurants & Leisure 3.8% Accor SA France 97,274 4,051,913 Sands China Ltd Hong Kong 546,000 2,529,225 6,581,138 Quarterly Statement of Investments | See Notes to Statements of Investments. | 28 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual International Fund (continued) Country Shares Value Common Stocks (continued) Household Durables 1.8% a Cairn Homes PLC Ireland 1,006,853 $ 1,578,795 a,b Cairn Homes PLC, 144A Ireland 1,011,251 1,585,691 3,164,486 Independent Power & Renewable Electricity Producers 1.5% China Longyuan Power Group Corp China 3,440,000 2,673,546 Industrial Conglomerates 2.7% Koninklijke Philips NV Netherlands 144,669 4,649,614 Insurance 13.5% Ageas Belgium 51,414 2,009,459 a ASR Nederland NV Netherlands 125,840 3,587,391 China Pacific Insurance Group Co. Ltd., H China 709,045 2,559,169 Direct Line Insurance Group PLC United Kingdom 495,559 2,157,302 Lancashire Holdings Ltd United Kingdom 181,386 1,528,558 NN Group NV Netherlands 86,742 2,820,707 RSA Insurance Group PLC United Kingdom 389,405 2,861,905 T&D Holdings Inc Japan 126,833 1,841,363 XL Group Ltd Ireland 102,729 4,094,778 23,460,632 Internet Software & Services 1.1% a Baidu Inc., ADR China 11,031 1,903,068 IT Services 1.3% a Cognizant Technology Solutions Corp., A United States 38,480 2,290,330 Marine 1.1% A.P. Moeller-Maersk AS, B Denmark 1,176 1,950,951 Media 1.5% Clear Media Ltd Hong Kong 2,283,000 2,643,874 Metals & Mining 0.8% thyssenkrupp AG Germany 58,392 1,430,104 Multiline Retail 1.6% Hyundai Department Store Co. Ltd South Korea 30,536 2,759,915 Multi-Utilities 0.9% a innogy SE Germany 43,342 1,635,952 Oil, Gas & Consumable Fuels 4.2% BP PLC United Kingdom 368,488 2,112,748 China Shenhua Energy Co. Ltd., H China 704,062 1,634,330 a Repsol SA Spain 25,850 399,136 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 34,447 904,469 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 85,525 2,246,312 7,296,995 Pharmaceuticals 6.8% GlaxoSmithKline PLC United Kingdom 160,200 3,331,390 Novartis AG Switzerland 54,449 4,040,606 Sanofi France 29,672 2,678,318 Teva Pharmaceutical Industries Ltd., ADR Israel 53,446 1,715,082 11,765,396 |29 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual International Fund (continued) Country Shares Value Common Stocks (continued) Real Estate Management & Development 4.1% Kenedix Inc Japan 624,500 $ 2,485,432 a,c Neinor Homes SLU, Reg S Spain 95,000 1,687,253 Takara Leben Co. Ltd Japan 654,400 2,916,022 7,088,707 Specialty Retail 3.1% a Dufry AG Switzerland 11,954 1,820,721 Hornbach Holding AG & Co. KGaA Germany 31,290 2,319,704 Kingfisher PLC United Kingdom 298,612 1,220,236 5,360,661 Technology Hardware, Storage & Peripherals 1.9% Samsung Electronics Co. Ltd South Korea 1,765 3,253,675 Thrifts & Mortgage Finance 1.8% Indiabulls Housing Finance Ltd India 198,847 3,058,890 Trading Companies & Distributors 1.5% Rexel SA France 141,436 2,567,804 Wireless Telecommunication Services 1.8% Vodafone Group PLC United Kingdom 1,173,530 3,060,215 Total Common Stocks (Cost $151,492,133) 156,386,439 Preferred Stocks 4.0% Auto Components 1.4% d Schaeffler AG, 3.034%, pfd Germany 137,281 2,413,292 Automobiles 2.6% d Volkswagen AG, 0.124%, pfd Germany 30,491 4,442,881 Total Preferred Stocks (Cost $7,191,857) 6,856,173 Notional Counterparty Amount* Options Purchased (Cost $22,342) 0.0% † Puts - Over-the-Counter Currency Options 0.0% † INR/USD, July Strike Price 71.75 INR, Expires 7/03/17 HSBK 151,105,500 INR 126 Total Investments before Short Term Investments (Cost $158,706,332) 163,242,738 Principal Country Amount* Short Term Investments 4.4% U.S. Government and Agency Securities 4.4% e FHLB, 4/03/17 United States $ 5,700,000 5,700,000 e,f U.S. Treasury Bill, 6/01/17 - 9/21/17 United States 2,000,000 1,994,715 Total U.S. Government and Agency Securities (Cost $7,694,492) 7,694,715 Total Investments (Cost $166,400,824) 98.6% 170,937,453 Other Assets, less Liabilities 1.4% 2,403,921 Net Assets 100.0% $ 173,341,374 |30 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual International Fund (continued) † Rounds to less than 0.1% of net assets. *The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $3,454,122, representing 2.0% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the value of this security was $1,687,253, representing 1.0% of net assets. d Variable rate security. The rate shown represents the yield at period end. e The security was issued on a discount basis with no stated coupon rate. f A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the aggregate value of these securities and/or cash pledged amounted to $1,101,679, representing 0.6% of net assets. At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 124 $ 16,619,100 6/19/17 $ — $ (169,106 ) GBP/USD Short 68 5,336,300 6/19/17 — (104,366 ) Total Futures Contracts $ — $ (273,472 ) Net unrealized appreciation (depreciation) $ (273,472 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Sell 202,149 $ 212,685 4/07/17 $ — $ (3,015 ) Euro BONY Sell 53,959 56,340 4/07/17 — (1,236 ) Euro HSBK Sell 202,149 212,583 4/07/17 — (3,117 ) Euro SSBT Sell 106,609 111,311 4/07/17 — (2,444 ) Philippine Peso BONY Buy 2,850,000 56,626 4/17/17 101 — Philippine Peso BONY Buy 6,493,088 129,471 4/17/17 — (230 ) Philippine Peso BONY Sell 89,397,650 1,779,058 4/17/17 — (350 ) Euro BOFA Sell 100,289 108,476 4/18/17 1,411 — Euro BONY Sell 48,820 51,348 4/18/17 — (770 ) Euro BONY Sell 146,851 158,162 4/18/17 1,390 — Euro FBCO Sell 4,004 4,337 4/18/17 63 — Euro HSBK Sell 247,531 266,185 4/18/17 1,931 — Euro SSBT Sell 94,941 99,926 4/18/17 — (1,429 ) Euro SSBT Sell 222,460 239,247 4/18/17 1,758 — Euro UBSW Sell 94,940 99,906 4/18/17 — (1,449 ) Euro UBSW Sell 218,799 235,503 4/18/17 1,921 — British Pound BOFA Buy 481,000 601,041 4/24/17 2,040 — British Pound FBCO Sell 510,561 619,882 4/24/17 — (20,263 ) British Pound SSBT Sell 2,082,468 2,609,540 4/24/17 — (1,474 ) |31 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual International Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) British Pound UBSW Buy $ 4/24/17 $ $  Japanese Yen BOFA Sell 4/24/17  Japanese Yen BONY Sell 4/24/17  Japanese Yen HSBK Buy 4/24/17  Japanese Yen HSBK Sell 4/24/17  ) Japanese Yen HSBK Sell 4/24/17  Japanese Yen SSBT Sell 4/24/17  ) Japanese Yen UBSW Buy 4/24/17  Japanese Yen UBSW Sell 4/24/17  ) Australian Dollar HSBK Buy 4/27/17  Australian Dollar HSBK Sell 4/27/17  Australian Dollar HSBK Sell 4/27/17  ) Swedish Krona BONY Buy 4/27/17  Swedish Krona BONY Buy 4/27/17  ) Swedish Krona BONY Sell 4/27/17  ) Swedish Krona BONY Sell 4/27/17  Swedish Krona SSBT Sell 4/27/17  Swedish Krona UBSW Sell 4/27/17  ) Swedish Krona UBSW Sell 4/27/17  Euro BOFA Sell 5/04/17 57  Euro BONY Sell 5/04/17 46  Euro HSBK Sell 5/04/17  ) Euro HSBK Sell 5/04/17  Euro SSBT Sell 5/04/17  Euro UBSW Sell 5/04/17  South Korean Won HSBK Sell 5/12/17  South Korean Won HSBK Sell 5/12/17  ) South Korean Won UBSW Sell 5/12/17  ) Euro BOFA Sell 5/18/17  ) Euro BOFA Sell 5/18/17  Euro BONY Sell 5/18/17  ) Euro BONY Sell 5/18/17  Euro FBCO Sell 5/18/17   Euro HSBK Sell 5/18/17  ) Euro HSBK Sell 5/18/17  Euro SSBT Sell 5/18/17  ) Euro SSBT Sell 5/18/17  Euro UBSW Sell 5/18/17  ) Euro UBSW Sell 5/18/17  British Pound BOFA Sell 5/23/17  ) British Pound BONY Sell 5/23/17  ) British Pound FBCO Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  ) British Pound HSBK Sell 5/23/17 85  British Pound SSBT Sell 5/23/17  ) British Pound UBSW Sell 5/23/17  ) Euro BOFA Sell 7/12/17  ) Euro FBCO Sell 7/12/17  Euro SSBT Sell 7/12/17  British Pound BONY Sell 7/13/17  |32 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual International Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) British Pound HSBK Sell 1,132,201 $ 1,377,453 7/13/17 $ — $ (45,063 ) British Pound SSBT Sell 1,132,202 1,376,555 7/13/17 — (45,962 ) Euro BOFA Sell 39,575 42,810 7/26/17 348 — Euro HSBK Sell 49,240 53,231 7/26/17 399 — Euro HSBK Sell 1,198,874 1,277,708 7/26/17 — (8,626 ) Euro SSBT Sell 6,956 7,551 7/26/17 88 — Euro UBSW Sell 1,034,269 1,101,755 7/26/17 — (7,965 ) British Pound BOFA Sell 27,400 33,452 8/14/17 — (1,004 ) British Pound BONY Sell 734,857 903,559 8/14/17 — (20,545 ) British Pound HSBK Sell 58,303 71,526 8/14/17 — (1,792 ) British Pound HSBK Sell 675,516 850,103 8/14/17 623 — British Pound SSBT Sell 117,338 144,347 8/14/17 — (3,209 ) British Pound UBSW Sell 40,000 49,540 8/14/17 — (761 ) British Pound UBSW Sell 675,519 850,097 8/14/17 613 — Euro BOFA Sell 204,458 217,487 8/18/17 — (2,153 ) Euro BOFA Sell 1,883,602 2,039,755 8/18/17 16,287 — Euro BONY Sell 25,532 27,576 8/18/17 147 — Euro HSBK Sell 209,805 224,619 8/18/17 — (766 ) Euro HSBK Sell 680,313 733,660 8/18/17 2,828 — Euro SSBT Sell 308,503 329,189 8/18/17 — (2,223 ) Euro SSBT Sell 424,752 462,219 8/18/17 5,928 — Euro UBSW Sell 176,889 189,702 8/18/17 — (321 ) Euro UBSW Sell 283,539 307,236 8/18/17 2,643 — Total Forward Exchange Contracts $ 407,411 $ (695,156 ) Net unrealized appreciation (depreciation) $ (287,745 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |33 FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Quest Fund Shares/ Units/ Country Warrants Value Common Stocks and Other Equity Interests 48.3% Auto Components 1.2% The Goodyear Tire & Rubber Co United States 1,291,372 $ 46,489,392 a,b International Automotive Components Group Brazil LLC Brazil 2,548,299 66,896 a,b,c International Automotive Components Group North America LLC United States 19,924,658 15,614,576 62,170,864 Automobiles 1.5% a Peugeot SA. France 4,111,080 82,772,331 Banks 5.5% BB&T Corp United States 948,477 42,396,922 CIT Group Inc United States 2,118,508 90,947,548 Citizens Financial Group Inc United States 1,198,150 41,396,083 Guaranty Bancorp United States 347,127 8,452,542 SunTrust Banks Inc United States 888,267 49,121,165 Wells Fargo & Co United States 1,071,824 59,657,724 291,971,984 Chemicals 0.3% a,d Advanced Emissions Solutions Inc United States 1,724,209 16,448,954 a,e,f Dow Corning Corp., Contingent Distribution United States 12,089,194 — 16,448,954 Communications Equipment 2.6% a,b,c Sorenson Communications Inc., Membership Interests. United States 224,279 137,272,296 Consumer Finance 1.2% Ally Financial Inc United States 3,235,224 65,772,104 Diversified Financial Services 1.4% Voya Financial Inc United States 2,043,200 77,559,872 Diversified Telecommunication Services 1.5% Koninklijke KPN NV Netherlands 27,104,180 81,618,658 Electric Utilities 0.7% Vistra Energy Corp United States 2,433,367 39,663,882 Energy Equipment & Services 0.0% † a,b Gulfmark Offshore Inc United States 58,392 19,421 Equity Real Estate Investment Trusts (REITs) 1.7% Forest City Realty Trust Inc., A. United States 4,212,730 91,753,259 Health Care Equipment & Supplies 2.0% Abbott Laboratories United States 112,803 5,009,580 Medtronic PLC. United States 1,245,243 100,316,776 105,326,356 Independent Power & Renewable Electricity Producers 3.0% NRG Energy Inc United States 8,524,843 159,414,564 Insurance 5.5% Ageas. Belgium 1,419,150 55,465,900 American International Group Inc United States 395,586 24,696,434 a ASR Nederland NV Netherlands 2,800,648 79,839,634 The Hartford Financial Services Group Inc United States 554,890 26,673,563 RSA Insurance Group PLC United Kingdom 5,577,126 40,988,706 White Mountains Insurance Group Ltd United States 76,565 67,368,012 295,032,249 Quarterly Statement of Investments | See Notes to Statements of Investments. | 34 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Quest Fund (continued) Shares/ Units/ Country Warrants Value Common Stocks and Other Equity Interests (continued) Internet & Direct Marketing Retail 0.1% Bluestem Group Inc United States 4,150,000 $ 2,988,000 Internet Software & Services 1.0% a Baidu Inc., ADR China 295,562 50,990,356 Marine 0.2% a Eagle Bulk Shipping Inc United States 1,969,071 11,204,014 Media 2.6% a,d Lee Enterprises Inc./IA United States 4,824,268 12,543,097 a,b,d Lee Enterprises Inc., wts., 12/31/22 United States 1,110,000 1,240,531 d New Media Investment Group Inc United States 4,932,482 70,090,569 Time Warner Inc United States 559,740 54,692,195 138,566,392 Oil, Gas & Consumable Fuels 4.9% BP PLC United Kingdom 11,612,587 66,581,454 China Shenhua Energy Co. Ltd., H China 12,470,995 28,948,762 Kinder Morgan Inc United States 2,458,870 53,455,834 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 3,801,481 99,814,805 b,c Warrior Met Coal LLC, A United States 14,690 4,120,148 b,c Warrior Met Coal LLC, B United States 34,356 9,635,930 262,556,933 Pharmaceuticals 6.3% Eli Lilly & Co United States 580,447 48,821,397 GlaxoSmithKline PLC United Kingdom 3,498,070 72,743,047 Merck & Co. Inc United States 938,070 59,604,968 Novartis AG, ADR Switzerland 1,362,606 101,200,748 Teva Pharmaceutical Industries Ltd., ADR Israel 1,654,438 53,090,915 335,461,075 Software 2.5% a Check Point Software Technologies Ltd Israel 846,738 86,926,123 Symantec Corp United States 1,506,357 46,215,033 133,141,156 Technology Hardware, Storage & Peripherals 0.7% a,d Eastman Kodak Co United States 3,072,827 35,337,511 a,d Eastman Kodak Co., wts., 9/03/18 United States 48,582 69,958 a,d Eastman Kodak Co., wts., 9/03/18 United States 48,582 48,096 35,455,565 Wireless Telecommunication Services 1.9% Vodafone Group PLC United Kingdom 38,443,437 100,248,994 Total Common Stocks and Other Equity Interests (Cost $2,306,837,405) 2,577,409,279 Convertible Preferred Stocks (Cost $86,875,212) 1.1% Pharmaceuticals 1.1% Teva Pharmaceutical Industries Ltd., 7.00%, cvt. pfd Israel 104,000 60,008,000 Preferred Stocks 1.0% Automobiles 0.2% g Volkswagen AG, 0.124%, pfd Germany 74,300 10,826,344 |35 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Quest Fund (continued) Country Shares Value Preferred Stocks (continued) Technology Hardware, Storage & Peripherals 0.8% g Samsung Electronics Co. Ltd., 2.218%, pfd South Korea 31,462 $ 45,131,735 Total Preferred Stocks (Cost $37,622,878) 55,958,079 Principal Amount* Corporate Bonds, Notes and Senior Floating Rate Interests 24.4% Affinion Group Inc., h Second Lien Term Loan, 8.50%, 10/31/18 United States $ 124,500,000 122,373,166 senior note, 7.875%, 12/15/18. United States 50,000,000 44,312,500 h Tranche B Term Loans, 6.75%, 4/30/18 United States 26,588,959 26,528,416 c,h Avaya Inc., DIP Facility, 8.50%, 1/23/18 United States 6,999,000 7,224,284 h Belk Inc., Closing Date Term Loan, 5.76%, 12/12/22 United States 7,246,029 6,184,790 second lien Term Loan, 10.50%, 12/12/22 United States 25,000,000 22,844,250 h Bluestem Brands Inc., Initial Term Loan, 8.50% - 8.539%, 11/09/20 United States 71,752,752 59,196,020 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 6,300,000 5,796,000 senior note, 6.875%, 2/01/22 United States 27,929,000 24,018,940 h,i Cumulus Media Holdings Inc., Term Loans, 6.13%, 12/23/20 United States 2,507,856 1,881,519 h Eagle Bulk Shipping Inc., Second Lien Loan, 15.00%, 1/14/20 United States 8,124,425 7,883,942 d,h Eastman Kodak Co., Term Loan, 7.25%, 9/03/19 United States 37,968,616 38,158,459 GenOn Americas Generation LLC, senior bond, 8.50%, 10/01/21 United States 28,630,000 26,769,050 senior bond, 9.125%, 5/01/31 United States 90,639,000 83,387,880 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 37,367,000 31,902,076 h Tranche D Term Loan, 7.732%, 1/30/19 United States 46,662,631 40,285,390 h Tranche E Term Loan, 8.482%, 7/30/19 United States 14,995,598 12,858,725 d Lee Enterprises Inc., h Second Lien Term Loan, 12.00%, 12/15/22 United States 65,315,047 68,853,816 j senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 99,050,000 104,453,177 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 40,000,000 40,199,600 d,h New Media Holdings II LLC, Fourth Amendment Replacement Term Loans, 7.25%, 6/04/20 United States 111,849,450 111,290,203 c Sorenson Communications Inc., h Initial Term Loan, 8.00%, 4/30/20 United States 141,721,105 142,429,711 j,k secured note, second lien, 144A, PIK, 9.00%, 10/31/20 United States 96,671,937 90,388,261 c,j,k Sorenson Holdings LLC/Finance Corp., senior note, 144A, PIK, 13.85%, 10/31/21 United States 56,682,637 54,131,918 c,j Sunshine Oilsands Ltd., secured note, 144A, 10.00%, 8/01/17 Canada 18,000,000 9,990,000 h Toys R Us-Delaware Inc., FILO Loans, 8.289%, 10/24/19 United States 9,228,000 9,183,060 Term B-4 Loan, 9.804%, 4/24/20 United States 73,800,666 59,261,935 j Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 3,680,000 3,192,400 senior bond, 144A, 7.25%, 7/15/22 United States 1,809,000 1,564,785 senior note, 144A, 6.375%, 10/15/20 United States 493,000 448,630 j Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20 United States 986,000 886,168 senior note, 144A, 7.50%, 7/15/21 United States 5,523,000 4,860,240 senior note, 144A, 5.625%, 12/01/21 United States 2,465,000 1,996,650 |36 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Quest Fund (continued) Principal Country Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) h Veritas Software Corp., Term Loan B1, 6.772%, 1/27/23 United States $ 15,286,590 $ 15,218,121 j Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 2,841,000 3,004,358 senior note, 144A, 10.50%, 2/01/24 United States 18,402,000 19,552,125 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $1,300,851,479) 1,302,510,565 Corporate Notes and Senior Floating Rate Interests in Reorganization 5.5% c,l Avaya Inc., j senior note, 144A, 10.50%, 3/01/21 United States 302,902,380 50,357,521 j senior secured note, 144A, 7.00%, 4/01/19. United States 14,003,000 11,132,385 h,i Term B-3 Loan, 7.38%, 10/26/17 United States 65,511,320 51,917,721 h,i Term B-6 Loan, 3.88%, 3/30/18 United States 67,173,638 53,369,455 h,i Term B-7 Loan, 3.88%, 5/29/20 United States 34,184,649 27,364,812 b,l Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 9,272 — h,l Caesars Entertainment Operating Co. Inc., Term B-5-B Loans, 1.50%, 3/01/17 United States 6,915,434 7,776,979 Term B-6-B Loans, 1.50%, 3/01/17 United States 32,968,325 38,325,678 Term B-7 Loans, 1.50%, 3/01/17 United States 12,961,669 15,620,367 l Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 18,224,000 17,722,840 cvt., senior note, 2.125%, 4/15/14 Canada 12,968,000 12,580,581 l Northern Telecom Ltd., 6.875%, 9/01/23 Canada 20,912,000 8,783,040 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $389,980,791) 294,951,379 Shares Companies in Liquidation 0.4% a Adelphia Recovery Trust United States 49,534,842 49,535 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 5,918,407 592 a,b,c CB FIM Coinvestors LLC. United States 1,439,821 — a,e,f Century Communications Corp., Contingent Distribution United States 16,323,000 — a,b FIM Coinvestor Holdings I, LLC United States 17,934,688 — a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States 459,471,220 14,932,815 a,e,f NewPage Corp., Litigation Trust, Contingent Distribution. United States 723,000 — a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 1,519,227 — a,e,f Tropicana Litigation Trust, Contingent Distribution United States 12,892,000 — a,f Vistra Energy Corp., Litigation Trust United States 144,840,133 1,680,146 a Vistra Energy Corp., Litigation Trust, TRA United States 2,433,367 2,798,372 Total Companies in Liquidation (Cost $47,753,589) 19,461,460 |37 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Quest Fund (continued) Principal Country Amount* Value Municipal Bonds in Reorganization (Cost $55,122,616) 0.9% l Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35. United States $ 74,239,000 $ 46,213,777 Total Investments before Short Term Investments (Cost $4,225,043,970) 4,356,512,539 Short Term Investments 19.9% U.S. Government and Agency Securities 19.9% n FHLB, 4/03/17 United States 114,900,000 114,900,000 n U.S. Treasury Bill, 4/20/17 . United States 64,000,000 63,978,176 5/04/17 . United States 100,000,000 99,941,600 5/11/17 . United States 80,000,000 79,939,760 5/18/17 . United States 69,000,000 68,938,314 o 7/20/17 . United States 24,000,000 23,945,280 4/06/17 - 9/28/17 United States 615,000,000 613,541,855 Total U.S. Government and Agency Securities (Cost $1,065,359,278) 1,065,184,985 Total Investments (Cost $5,290,403,248) 101.5% 5,421,697,524 Other Assets, less Liabilities (1.5)% (80,610,707 ) Net Assets 100.0% $ 5,341,086,817 † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding restricted securities. c At March 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 7 regarding holdings of 5% voting securities. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $1,680,146, representing less than 0.1% of net assets. g Variable rate security. The rate shown represents the yield at period end. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a delayed delivery basis. j Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $355,958,618, representing 6.7% of net assets. k Income may be received in additional securities and/or cash. l Defaulted security or security for which income has been deemed uncollectible. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n The security was issued on a discount basis with no stated coupon rate. o A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the value of this security and/or cash pledged amounted to $3,322,356, representing 0.1% of net assets. |38 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Quest Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 814 $109,096,350 6/19/17 $ — $ (1,089,845 ) GBP/USD Short 955 74,943,625 6/19/17 — (1,519,293 ) Total Futures Contracts $ — $ (2,609,138 ) Net unrealized appreciation (depreciation) $ (2,609,138 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Sell 1,372,681 $ 1,440,798 4/07/17 $ — $ (23,900 ) Euro BONY Sell 887,845 928,633 4/07/17 — (18,727 ) Euro HSBK Sell 1,836,390 2,064,523 4/07/17 105,031 — Euro HSBK Sell 1,963,951 2,065,596 4/07/17 — (30,008 ) Euro SSBT Buy 2,955,638 3,148,109 4/07/17 5,659 — Euro SSBT Sell 2,605,364 2,730,282 4/07/17 — (49,731 ) Euro UBSW Sell 353,618 375,768 4/07/17 — (1,554 ) Euro BOFA Sell 462,088 485,971 4/18/17 — (7,335 ) Euro BOFA Sell 1,012,390 1,118,940 4/18/17 38,152 — Euro BONY Sell 87,858 93,813 4/18/17 20 — Euro BONY Sell 451,911 475,315 4/18/17 — (7,127 ) Euro HSBK Sell 2,479,584 2,723,308 4/18/17 76,202 — Euro SSBT Sell 290,403 311,613 4/18/17 1,590 — Euro SSBT Sell 1,659,885 1,751,456 4/18/17 — (20,572 ) Euro UBSW Sell 878,840 924,806 4/18/17 — (13,409 ) Euro UBSW Sell 1,244,942 1,366,201 4/18/17 37,151 — British Pound SSBT Sell 5,145,993 6,448,444 4/24/17 — (3,643 ) Euro BOFA Sell 78,317 83,970 5/04/17 300 — Euro BOFA Sell 474,164 498,299 5/04/17 — (8,272 ) Euro BONY Sell 166,365 178,136 5/04/17 400 — Euro HSBK Sell 290,404 311,543 5/04/17 1,290 — Euro HSBK Sell 899,232 946,856 5/04/17 — (13,836 ) Euro SSBT Sell 368,721 395,980 5/04/17 2,057 — Euro SSBT Sell 5,888,840 6,201,897 5/04/17 — (89,427 ) Euro UBSW Sell 3,102,013 3,256,912 5/04/17 — (57,113 ) Euro UBSW Sell 15,002,564 16,194,437 5/04/17 166,495 — South Korean Won FBCO Sell 1,312,926,773 1,135,856 5/12/17 — (39,128 ) South Korean Won HSBK Buy 1,710,274,320 1,501,277 5/12/17 29,307 — South Korean Won HSBK Sell 17,849,807,590 15,551,888 5/12/17 — (422,525 ) South Korean Won UBSW Sell 8,285,045,770 7,011,938 5/12/17 — (402,638 ) Euro BOFA Sell 611,582 656,005 5/18/17 2,170 — Euro BONY Sell 78,506 84,308 5/18/17 378 — Euro HSBK Sell 245,452 257,143 5/18/17 — (5,267 ) Euro HSBK Sell 15,645,997 16,901,197 5/18/17 174,242 — Euro SSBT Sell 245,452 256,658 5/18/17 — (5,752 ) |39 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Quest Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro SSBT Sell $ 5/18/17 $ $  Euro UBSW Sell 5/18/17  ) Euro UBSW Sell 5/18/17  British Pound BOFA Sell 5/23/17  ) British Pound BONY Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  ) British Pound HSBK Sell 5/23/17  British Pound SSBT Sell 5/23/17  British Pound SSBT Sell 5/23/17  ) British Pound UBSW Sell 5/23/17  ) Euro BONY Sell 7/12/17  Euro FBCO Sell 7/12/17  Euro SSBT Sell 7/12/17  Euro UBSW Sell 7/12/17  British Pound BONY Sell 7/13/17  British Pound FBCO Sell 7/13/17  ) British Pound SSBT Sell 7/13/17  ) British Pound UBSW Sell 7/13/17  ) Euro BOFA Sell 7/26/17  Euro HSBK Sell 7/26/17  Euro HSBK Sell 7/26/17  ) Euro UBSW Sell 7/26/17  ) South Korean Won HSBK Sell 8/11/17  ) South Korean Won UBSW Sell 8/11/17  ) British Pound BOFA Sell 8/14/17  ) British Pound HSBK Sell 8/14/17  ) British Pound HSBK Sell 8/14/17  British Pound SSBT Sell 8/14/17  ) British Pound UBSW Sell 8/14/17  ) British Pound UBSW Sell 8/14/17  Euro BOFA Sell 8/18/17  Euro BOFA Sell 8/18/17  ) Euro BONY Sell 8/18/17  Euro HSBK Sell 8/18/17  ) Euro HSBK Sell 8/18/17  Euro SSBT Sell 8/18/17  Euro SSBT Sell 8/18/17  ) Euro UBSW Sell 8/18/17  Euro UBSW Sell 8/18/17  ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |40 FRANKLIN MUTUAL SERIES FUNDS Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Shares Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 87.2% Aerospace & Defense 0.8% B/E Aerospace Inc United States 1,412,070 $ 90,527,808 a KLX Inc United States 706,035 31,559,764 122,087,572 Auto Components 0.9% The Goodyear Tire & Rubber Co United States 2,382,274 85,761,864 a,b,c International Automotive Components Group Brazil LLC Brazil 7,234,813 189,921 a,b,c,d International Automotive Components Group North America LLC United States 63,079,866 49,434,492 135,386,277 Automobiles 1.4% General Motors Co United States 6,183,080 218,633,709 Banks 10.4% Barclays PLC United Kingdom 38,190,870 107,726,061 CIT Group Inc United States 3,544,866 152,181,097 Citigroup Inc United States 3,362,406 201,139,127 Citizens Financial Group Inc United States 6,757,671 233,477,533 Columbia Banking System Inc United States 88,096 3,434,863 a FCB Financial Holdings Inc., A United States 1,647,570 81,637,094 Guaranty Bancorp United States 1,146,366 27,914,012 JPMorgan Chase & Co United States 2,748,790 241,453,714 PNC Financial Services Group Inc United States 3,438,533 413,449,208 State Bank Financial Corp United States 1,467,000 38,318,040 Wells Fargo & Co United States 2,531,930 140,927,224 1,641,657,973 Beverages 0.8% PepsiCo Inc United States 1,185,449 132,604,325 Chemicals 1.1% a,e,f Dow Corning Corp., Contingent Distribution United States 12,630,547 — Monsanto Co United States 1,483,490 167,931,068 167,931,068 Communications Equipment 2.6% Cisco Systems Inc United States 8,126,460 274,674,348 Nokia OYJ, A Finland 13,670,039 73,346,608 Nokia OYJ, ADR. Finland 10,897,776 59,065,946 407,086,902 Construction Materials 0.7% LafargeHolcim Ltd., B Switzerland 1,946,175 114,995,069 Consumer Finance 1.3% Ally Financial Inc United States 3,254,500 66,163,985 Capital One Financial Corp United States 1,609,205 139,453,705 205,617,690 Containers & Packaging 2.0% International Paper Co United States 3,917,791 198,945,427 WestRock Co United States 2,383,939 124,036,346 322,981,773 Diversified Financial Services 0.8% Voya Financial Inc United States 3,413,030 129,558,619 Diversified Telecommunication Services 0.6% Koninklijke KPN NV Netherlands 30,410,640 91,575,381 Quarterly Statement of Investments | See Notes to Statements of Investments. | 41 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Electric Utilities 0.5% Vistra Energy Corp United States 4,927,428 $ 80,317,076 Electrical Equipment 1.1% a Sensata Technologies Holding NV United States 4,067,870 177,643,883 Energy Equipment & Services 1.4% Baker Hughes Inc United States 3,663,252 219,135,735 a,c Gulfmark Offshore Inc United States 171,232 56,951 219,192,686 Equity Real Estate Investment Trusts (REITs) 0.9% b Alexander’s Inc United States 326,675 141,077,865 Food & Staples Retailing 4.3% CVS Health Corp United States 3,015,915 236,749,327 The Kroger Co United States 7,513,546 221,574,472 a Rite Aid Corp United States 8,729,840 37,101,820 Walgreens Boots Alliance Inc United States 2,283,129 189,613,863 685,039,482 Health Care Equipment & Supplies 4.9% Medtronic PLC United States 6,332,094 510,113,493 Stryker Corp United States 2,014,502 265,209,188 775,322,681 Health Care Providers & Services 0.5% Cigna Corp United States 492,860 72,199,061 Household Products 0.2% Energizer Holdings Inc United States 635,933 35,453,265 Insurance 9.3% a Alleghany Corp United States 377,389 231,965,923 American International Group Inc United States 5,079,039 317,084,405 Chubb Ltd United States 1,169,358 159,325,027 The Hartford Financial Services Group Inc United States 1,577,199 75,815,956 MetLife Inc United States 3,551,930 187,612,943 b White Mountains Insurance Group Ltd United States 291,961 256,890,645 XL Group Ltd Ireland 6,076,710 242,217,660 1,470,912,559 IT Services 1.1% a Cognizant Technology Solutions Corp., A United States 2,992,250 178,098,720 Machinery 2.0% Caterpillar Inc United States 1,997,331 185,272,424 CNH Industrial NV United Kingdom 4,351,332 41,959,755 CNH Industrial NV, special voting United Kingdom 5,296,616 51,075,099 b Federal Signal Corp United States 3,221,279 44,485,863 322,793,141 Marine 0.9% A.P. Moeller-Maersk AS, B Denmark 84,180 139,652,233 Media 5.0% a Charter Communications Inc., A. United States 865,529 283,304,953 a DISH Network Corp., A United States 2,879,437 182,815,455 Time Warner Inc United States 3,353,558 327,676,152 793,796,560 |42 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Metals & Mining 0.6% thyssenkrupp AG Germany 3,973,743 $ 97,322,657 Oil, Gas & Consumable Fuels 7.4% Apache Corp United States 1,568,681 80,614,517 BP PLC United Kingdom 15,851,497 90,885,495 a CONSOL Energy Inc United States 4,672,924 78,411,665 Kinder Morgan Inc United States 11,533,040 250,728,290 Marathon Oil Corp United States 10,934,539 172,765,716 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 6,685,312 175,535,038 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 3,716,893 97,624,106 c,d Warrior Met Coal LLC, A United States 39,407 11,052,599 c,d Warrior Met Coal LLC, B United States 92,157 25,847,550 The Williams Cos. Inc United States 6,351,184 187,931,535 1,171,396,511 Personal Products 0.0% † a Edgewell Personal Care Co United States 98,579 7,210,068 Pharmaceuticals 7.9% Eli Lilly & Co United States 4,632,255 389,618,968 Merck & Co. Inc United States 6,908,010 438,934,955 Novartis AG, ADR Switzerland 3,798,680 282,127,964 Teva Pharmaceutical Industries Ltd., ADR Israel 4,413,837 141,640,029 1,252,321,916 Professional Services 0.8% Relx PLC United Kingdom 6,306,172 123,591,412 Real Estate Management & Development 0.0% † a Forestar Group Inc United States 421,863 5,758,430 Software 5.9% CA Inc United States 5,509,612 174,764,893 a Dell Technologies Inc., V United States 720,878 46,193,862 Microsoft Corp United States 5,397,650 355,489,229 Symantec Corp United States 11,660,851 357,754,909 934,202,893 Technology Hardware, Storage & Peripherals 2.8% Hewlett Packard Enterprise Co United States 7,491,354 177,545,090 Samsung Electronics Co. Ltd South Korea 147,228 271,406,233 448,951,323 Tobacco 5.8% Altria Group Inc United States 2,351,460 167,941,273 British American Tobacco PLC United Kingdom 4,377,848 290,751,714 Imperial Brands PLC United Kingdom 3,810,199 184,632,251 Philip Morris International Inc United States 636,649 71,877,672 Reynolds American Inc United States 3,147,696 198,367,802 913,570,712 Wireless Telecommunication Services 0.5% Vodafone Group PLC United Kingdom 29,287,025 76,371,808 Total Common Stocks and Other Equity Interests (Cost $9,861,763,386) 13,812,313,300 |43 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares Fund (continued) Principal Country Amount Value Corporate Bonds, Notes and Senior Floating Rate Interests 3.4% d,g Avaya Inc., DIP Facility, 8.50%, 1/23/18 United States $ 20,613,000 $ 21,276,491 g Belk Inc., Closing Date Term Loan, 5.76%, 12/12/22. United States 20,763,723 17,722,709 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 18,499,000 17,019,080 senior note, 6.875%, 2/01/22 United States 27,672,000 23,797,920 g,h Cumulus Media Holdings Inc., Term Loans, 6.13%, 12/23/20 United States 7,432,293 5,576,078 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 74,295,000 63,429,356 g Tranche D Term Loan, 7.732%, 1/30/19 United States 94,620,526 81,689,023 g Tranche E Term Loan, 8.482%, 7/30/19 United States 30,412,812 26,078,986 g Toys R Us-Delaware Inc., FILO Loans, 8.289%, 10/24/19 United States 8,171,000 8,131,207 Term B-4 Loan, 9.804%, 4/24/20 United States 77,589,983 62,304,756 i Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21. United States 10,842,000 9,405,435 senior bond, 144A, 7.25%, 7/15/22. United States 5,337,000 4,616,505 senior note, 144A, 6.375%, 10/15/20 United States 67,890,000 61,779,900 i Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20 United States 2,930,000 2,633,338 senior note, 144A, 7.50%, 7/15/21 United States 16,406,000 14,437,280 senior note, 144A, 5.625%, 12/01/21 United States 7,324,000 5,932,440 g Veritas Software Corp., Term Loan B1, 6.772%, 1/27/23 United States 44,734,140 44,533,776 i Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 8,401,000 8,884,058 senior note, 144A, 10.50%, 2/01/24 United States 53,953,000 57,325,063 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $542,482,464) 536,573,401 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.6% d,j Avaya Inc., i senior note, 144A, 10.50%, 3/01/21 United States 67,859,000 11,281,559 i senior secured note, 144A, 7.00%, 4/01/19 United States 37,416,000 29,745,720 g,h Term B-3 Loan, 7.38%, 10/26/17 United States 56,217,833 44,552,633 g,h Term B-6 Loan, 3.88%, 3/30/18 United States 34,003,294 27,015,617 g,h Term B-7 Loan, 3.88%, 5/29/20 United States 51,174,251 40,964,988 c,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 19,594 — g,j Caesars Entertainment Operating Co. Inc., Term B-5-B Loans, 1.50%, 3/01/17. United States 9,007,017 10,129,139 Term B-6-B Loans, 1.50%, 3/01/17. United States 42,941,719 49,919,748 Term B-7 Loans, 1.50%, 3/01/17 United States 28,981,541 34,926,234 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $297,827,063) 248,535,638 Shares Companies in Liquidation 0.1% a Adelphia Recovery Trust United States 99,967,609 99,968 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution. United States 12,005,115 1,200 a,b,c,d CB FIM Coinvestors LLC United States 43,105,703 — |44 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares Fund (continued) Country Shares Value Companies in Liquidation (continued) a,e,f Century Communications Corp., Contingent Distribution United States 33,138,000 — a,c FIM Coinvestor Holdings I, LLC United States 53,924,666 $ — a,k Lehman Brothers Holdings Inc., Bankruptcy Claim United States 420,480,670 13,665,622 a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 996,999 — a,e,f Tropicana Litigation Trust, Contingent Distribution. United States 76,355,000 — a,f Vistra Energy Corp., Litigation Trust United States 292,849,556 3,397,055 a Vistra Energy Corp., Litigation Trust, TRA United States 4,927,428 5,666,542 Total Companies in Liquidation (Cost $67,110,352) 22,830,387 Principal Amount Municipal Bonds in Reorganization (Cost $56,143,385) 0.2% j Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 64,157,000 39,937,732 Total Investments before Short Term Investments (Cost $10,825,326,650) 14,660,190,458 Short Term Investments 7.5% U.S. Government and Agency Securities 7.5% l FHLB, 4/03/17 United States 65,700,000 65,700,000 l U.S. Treasury Bill, m 4/27/17 - 9/21/17 United States 125,000,000 124,848,500 4/06/17 - 9/28/17 United States 993,500,000 991,893,390 Total U.S. Government and Agency Securities (Cost $1,182,650,620) 1,182,441,890 Total Investments (Cost $12,007,977,270) 100.0% 15,842,632,348 Other Assets, less Liabilities (0.0)% † (3,444,182 ) Net Assets 100.0% $ 15,839,188,166 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c See Note 6 regarding restricted securities. d At March 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $3,397,055, representing less than 0.1% of net assets. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a delayed delivery basis. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $206,041,298, representing 1.3% of net assets. j Defaulted security or security for which income has been deemed uncollectible. k Bankruptcy Claim represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent the amount of allowed unsecured claims. l The security was issued on a discount basis with no stated coupon rate. m A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the aggregate value of these securities and/or cash pledged amounted to $6,713,881, representing less than 0.1% of net assets. |45 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 1,549 $ 207,604,725 6/19/17 $ — $ (1,844,765 ) GBP/USD Short 3,891 305,346,225 6/19/17 — (6,811,847 ) Total Futures Contracts $ — $ (8,656,612 ) Net unrealized appreciation (depreciation) $ (8,656,612 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Sell 685,840 $ 715,380 4/07/17 $ — $ (16,434 ) Euro BONY Sell 694,269 724,902 4/07/17 — (15,907 ) Euro FBCO Sell 21,556,690 23,939,890 4/07/17 938,158 — Euro HSBK Sell 1,207,308 1,357,291 4/07/17 69,051 — Euro HSBK Sell 2,030,219 2,141,729 4/07/17 — (24,585 ) Euro SSBT Sell 3,259,823 3,423,983 4/07/17 — (54,360 ) Euro SSBT Sell 21,556,690 23,940,213 4/07/17 938,481 — Euro UBSW Sell 1,344,380 1,428,591 4/07/17 — (5,909 ) Euro BOFA Sell 12,821,979 14,218,410 4/18/17 530,170 — Euro BONY Sell 872,123 941,928 4/18/17 10,884 — Euro BONY Sell 1,002,380 1,054,293 4/18/17 — (15,808 ) Euro HSBK Sell 1,394,067 1,503,115 4/18/17 14,865 — Euro SSBT Sell 1,196,591 1,290,651 4/18/17 13,217 — Euro SSBT Sell 1,949,348 2,051,697 4/18/17 — (29,350 ) Euro UBSW Sell 1,949,348 2,051,305 4/18/17 — (29,742 ) Euro UBSW Sell 6,380,491 7,095,746 4/18/17 284,185 — British Pound FBCO Sell 9,500,059 11,534,212 4/24/17 — (377,037 ) British Pound SSBT Sell 19,268,782 24,145,710 4/24/17 — (13,641 ) British Pound UBSW Sell 85,479,318 104,917,315 4/24/17 — (2,257,330 ) Euro BOFA Sell 429,982 451,869 5/04/17 — (7,501 ) Euro BOFA Sell 3,903,514 4,311,759 5/04/17 141,453 — Euro BONY Sell 71,088 75,964 5/04/17 17 — Euro FBCO Sell 1,160,765 1,245,443 5/04/17 5,343 — Euro HSBK Sell 1,733,893 1,826,125 5/04/17 — (26,274 ) Euro HSBK Sell 11,355,194 12,457,281 5/04/17 325,996 — Euro SSBT Sell 5,224,166 5,744,267 5/04/17 163,046 — Euro UBSW Sell 21,631,917 23,351,340 5/04/17 240,951 — South Korean Won FBCO Sell 18,253,243,640 15,861,032 5/12/17 — (474,427 ) South Korean Won HSBK Buy 5,412,101,280 4,719,605 5/12/17 123,872 — South Korean Won HSBK Sell 81,075,179,537 70,557,640 5/12/17 — (1,999,348 ) South Korean Won UBSW Sell 41,689,080,480 35,327,868 5/12/17 — (1,981,135 ) Euro BOFA Sell 508,911 534,280 5/18/17 — (9,791 ) Euro BOFA Sell 2,246,083 2,417,482 5/18/17 16,220 — Euro BONY Sell 512,788 538,863 5/18/17 — (9,352 ) Euro BONY Sell 801,036 867,238 5/18/17 10,859 — Euro HSBK Sell 505,033 530,700 5/18/17 — (9,225 ) Euro HSBK Sell 23,309,907 25,181,318 5/18/17 260,965 — Euro SSBT Sell 508,911 533,580 5/18/17 — (10,490 ) |46 FRANKLIN MUTUAL SERIES FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro SSBT Sell 23,840,522 $ 25,748,083 5/18/17 $ 260,456 $ — Euro UBSW Sell 508,910 534,366 5/18/17 — (9,704 ) Euro UBSW Sell 2,246,084 2,415,969 5/18/17 14,706 — British Pound BOFA Sell 1,400,344 1,727,357 5/23/17 — (29,611 ) British Pound BONY Sell 30,068,611 37,714,608 5/23/17 — (11,537 ) British Pound FBCO Sell 9,500,059 11,542,049 5/23/17 — (377,377 ) British Pound HSBK Sell 3,402,904 4,231,539 5/23/17 — (37,979 ) British Pound HSBK Sell 32,781,620 41,191,774 5/23/17 61,702 — British Pound SSBT Sell 909,543 1,153,514 5/23/17 12,339 — British Pound SSBT Sell 14,761,574 18,254,003 5/23/17 — (266,881 ) British Pound UBSW Sell 7,503,149 9,274,210 5/23/17 — (139,756 ) Euro BONY Sell 127,103 136,727 7/12/17 453 — Euro FBCO Sell 30,831,585 33,186,194 7/12/17 129,837 — Euro SSBT Sell 30,831,586 33,176,328 7/12/17 119,971 — Euro UBSW Sell 252,631 271,534 7/12/17 673 — British Pound BONY Sell 7,496,498 9,426,869 7/13/17 8,149 — British Pound FBCO Sell 83,724 102,395 7/13/17 — (2,797 ) British Pound HSBK Sell 24,673,201 30,145,357 7/13/17 — (854,446 ) British Pound SSBT Sell 28,030,182 34,246,275 7/13/17 — (971,290 ) Euro BOFA Sell 3,201,921 3,483,844 7/26/17 48,338 — Euro HSBK Sell 4,675,338 5,033,079 7/26/17 16,669 — Euro HSBK Sell 30,138,608 32,110,611 7/26/17 — (226,649 ) Euro SSBT Sell 5,004,186 5,410,928 7/26/17 41,680 — Euro UBSW Sell 30,681,996 32,699,689 7/26/17 — (220,599 ) South Korean Won BOFA Sell 20,823,233,122 18,249,985 8/11/17 — (407,433 ) South Korean Won HSBK Sell 691,761,306 621,249 8/11/17 1,438 — South Korean Won HSBK Sell 91,375,574,627 80,150,215 8/11/17 — (1,721,426 ) South Korean Won UBSW Sell 54,793,708,568 48,241,790 8/11/17 — (852,848 ) British Pound BOFA Sell 1,962,950 2,450,983 8/14/17 — (17,481 ) British Pound HSBK Sell 9,539,874 11,903,528 8/14/17 — (93,129 ) British Pound HSBK Sell 28,965,826 36,452,044 8/14/17 26,710 — British Pound SSBT Sell 1,157,592 1,456,714 8/14/17 1,010 — British Pound SSBT Sell 7,245,926 8,989,997 8/14/17 — (121,956 ) British Pound UBSW Sell 4,857,686 5,995,675 8/14/17 — (113,001 ) British Pound UBSW Sell 30,313,202 38,150,650 8/14/17 30,954 — Euro BOFA Sell 829,910 897,435 8/18/17 5,899 — Euro BOFA Sell 5,000,248 5,335,431 8/18/17 — (36,115 ) Euro BONY Sell 473,797 504,613 8/18/17 — (4,366 ) Euro HSBK Sell 2,452,473 2,624,943 8/18/17 — (9,641 ) Euro HSBK Sell 2,700,000 2,904,795 8/18/17 4,304 — Euro SSBT Sell 4,973,161 5,285,425 8/18/17 — (57,022 ) Euro UBSW Sell 3,476,586 3,767,262 8/18/17 32,519 — Total Forward Exchange Contracts $ 4,905,540 $ (13,950,690 ) Net unrealized appreciation (depreciation) $ (9,045,150 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 60. |47 FRANKLIN MUTUAL SERIES FUNDS Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of seven separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the |48 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds’ business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds’ NAV is not calculated, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty the next business day, or within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated |49 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS (continued) accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into exchange traded futures contracts primarily to manage exposure to certain foreign currencies. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage exposure to equity price and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following Funds have invested in derivatives during the period. Franklin Mutual Beacon Fund  Futures, forwards and options Franklin Mutual European Fund  Futures and forwards Franklin Mutual Financial Services Fund  Futures, forwards and options Franklin Mutual Global Discovery Fund  Futures and forwards Franklin Mutual International Fund  Futures, forwards and options Franklin Mutual Quest Fund  Futures and forwards Franklin Mutual Shares Fund  Futures and forwards 4. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Mutual Franklin Mutual Franklin Mutual Franklin Mutual Financial Global Discovery Beacon Fund European Fund Services Fund Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ |50 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Franklin Mutual International Franklin Mutual Franklin Mutual Fund Quest Fund Shares Fund Cost of investments $ 167,137,893 $ 5,346,524,725 $ 12,027,743,831 Unrealized appreciation $ 13,505,679 $ 583,875,560 $ 4,775,108,560 Unrealized depreciation (9,706,119 ) (508,702,761 ) (960,220,043 ) Net unrealized appreciation (depreciation) $ 3,799,560 $ 75,172,799 $ 3,814,888,517 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At March 31, 2017, investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, were as follows: Principal Amount/ Shares/ Warrants/ Acquisition Units Issuer Date Cost Value Franklin Mutual Beacon Fund 10,848 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 10,848 $ — 15,831,950 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 — — 19,805,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 — — 2,846,329 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,890,264 74,719 22,836,904 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 18,692,218 17,896,848 10,273 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 13,493,478 2,881,299 24,026 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 1,922,095 6,738,644 Total Restricted Securities (Value is 0.7% of Net Assets) $ 36,008,903 $ 27,591,510 Franklin Mutual European Fund 16,127,149 Euro Wagon LP (Value is —% of Net Assets) 12/08/05 - 1/02/08 $ 6,282,509 $ — Franklin Mutual Financial Services Fund 4,357,178 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 $ — $ — 1,815,233 Hightower Holding LLC, B, Series I 3/31/08 - 1/05/10 2,362,324 3,762,615 791,396 Hightower Holding LLC, B, Series II 6/10/10 - 5/10/12 2,420,000 2,709,899 Total Restricted Securities (Value is 1.0% of Net Assets) $ 4,782,324 $ 6,472,514 Franklin Mutual Global Discovery Fund 8,893 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 8,893 $ — 30,279,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 — — 2,491,917 Hightower Holding LLC, B, Series II 6/10/10 - 5/10/12 7,620,000 8,532,823 3,819,425 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 2,536,498 100,264 35,491,081 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 29,095,371 27,813,685 60,966 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 80,068,471 17,099,317 142,575 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 11,406,033 39,988,438 Total Restricted Securities (Value is 0.4% of Net Assets) $ 130,735,266 $ 93,534,527 |51 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. RESTRICTED SECURITIES (continued) Principal Amount/ Shares/ Warrants/ Acquisition Units Issuer Date Cost Value Franklin Mutual Quest Fund 9,272 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 9,272 $ — 1,439,821 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 — — 17,934,688 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 — — 58,392 Gulfmark Offshore Inc 1/06/17 105,100 19,421 2,548,299 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,692,334 66,896 19,924,658 International Automotive Components Group North America LLC 1/02/06 - 3/18/13 16,305,945 15,614,576 1,110,000 a Lee Enterprises Inc., wts., 12/31/22 3/31/14 1,490,026 1,240,531 224,279 b Sorenson Communications Inc., Membership Interests 4/30/14 — 137,272,296 14,690 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 19,293,267 4,120,148 34,356 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 2,748,507 9,635,930 Total Restricted Securities (Value is 3.1% of Net Assets) $ 41,644,451 $ 167,969,798 Franklin Mutual Shares Fund 19,594 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 19,594 $ — 43,105,703 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 — — 53,924,666 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 — — 171,232 Gulfmark Offshore Inc 1/06/17 308,200 56,951 7,234,813 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 4,804,678 189,921 63,079,866 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 51,662,536 49,434,492 39,407 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 51,755,872 11,052,599 92,157 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 7,372,579 25,847,550 Total Restricted Securities (Value is 0.5% of Net Assets) $ 115,923,459 $ 86,581,513 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $185,850,090 as of March 31, 2017. b The Fund also invests in unrestricted securities or other investments in the issuer, valued at $286,949,890 as of March 31, 2017. |52 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended March 31, 2017, investments in “affiliated companies” were as follows: Number of Shares/ Number of Warrants/ Shares/ Principal Warrants/ Amount Principal Held at Amount Value at Realized Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Franklin Mutual Beacon Fund Non-Controlled Affiliates CB FIM Coinvestors LLC (Value is —% of Net Assets) 15,831,950 — — 15,831,950 $ — $ — $ — Franklin Mutual European Fund Controlled Affiliates a Euro Wagon LP (Value is —% of Net Assets) 16,127,149 — — 16,127,149 $ — $ — $ — Franklin Mutual Financial Services Fund Non-Controlled Affiliates AB&T Financial Corp. (Value is —% b of Net Assets) 226,100 — — 226,100 $ 124,355 $ — $ — Franklin Mutual Global Discovery Fund Non-Controlled Affiliates International Automotive Components Group North America LLC (Value is 0.1% of Net Assets) 35,491,081 — — 35,491,081 $ 27,813,685 $ — $ — Franklin Mutual Quest Fund Non-Controlled Affiliates Advanced Emissions Solutions Inc . 1,724,209 — — 1,724,209 $ 16,448,954 $ — $ — Eastman Kodak Co 3,072,827 — — 3,072,827 35,337,511 — — Eastman Kodak Co., Term Loan, 7.25%, 9/03/19 37,968,616 — — 37,968,616 38,158,459 610,135 — Eastman Kodak Co., wts., 9/03/18 48,582 — — 48,582 69,958 — — Eastman Kodak Co., wts., 9/03/18 48,582 — — 48,582 48,096 — — Lee Enterprises Inc./IA 4,824,268 — — 4,824,268 12,543,097 — — Lee Enterprises Inc., Second Lien Term Loan, 12.00%, 12/15/22 65,604,374 — (289,327 ) 65,315,047 68,853,816 1,049,420 4,365 Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 99,050,000 — — 99,050,000 104,453,177 2,326,299 — Lee Enterprises Inc., wts., 12/31/22 1,110,000 — — 1,110,000 1,240,531 — — New Media Investment Group Inc 4,660,772 271,710 — 4,932,482 70,090,569 1,726,369 — New Media Holdings II LLC, Fourth Amendment Replacement Term Loans, 7.25%, 6/04/20 112,135,512 — (286,062 ) 111,849,450 111,290,203 1,761,410 3,370 Total Affiliated Securities (Value is 8.6% of Net Assets) $ 458,534,371 $ 7,473,633 $ 7,735 Franklin Mutual Shares Fund Controlled Affiliates a CB FIM Coinvestors LLC 43,105,703 — — 43,105,703 $ — $ — $ — Non-Controlled Affiliates Alexander’s Inc 326,675 — — 326,675 141,077,865 1,388,369 — Federal Signal Corp 3,288,138 — (66,859 ) 3,221,279 44,485,863 225,490 (199,815 ) |53 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. HOLDINGS O F 5% VOTING SECURITIES OF PORTFOLIO COMPANIES (continued) Number of Shares/ Number of Warrants/ Shares/ Principal Warrants/ Amount Principal Held at Amount Value at Realized Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Non-Controlled Affiliates (continued) International Automotive Components Group Brazil LLC 7,234,813 — — 7,234,813 $ 189,921 $ — $ — International Automotive Components Group North America LLC 63,079,866 — — 63,079,866 49,434,492 — — White Mountains Insurance Group Ltd 297,806 — (5,845 ) 291,961 256,890,645 291,961 5,118,162 Total Affiliated Securities (Value is 3.1% of Net Assets) $ 492,078,786 $ 1,905,820 $ 4,918,347 a Issuer in which the Fund owns 25% or more of the outstanding voting securities. b Rounds to less than 0.1% of net assets. 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |54 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) A summary of inputs used as of March 31, 2017, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Mutual Beacon Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ — $ — $ 17,971,567 $ 17,971,567 Oil, Gas & Consumable Fuels. 180,807,238 9,619,943 — 190,427,181 All Other Equity Investments b 3,401,575,702 — — c 3,401,575,702 Corporate Notes and Senior Floating Rate Interests. — 78,837,666 — 78,837,666 Corporate Notes and Senior Floating Rate Interests in Reorganization — 57,433,232 — c 57,433,232 Companies in Liquidation 1,444,918 5,350,949 865,230 c 7,661,097 Municipal Bonds in Reorganization — 10,606,155 — 10,606,155 Short Term Investments 178,643,512 42,900,000 — 221,543,512 Total Investments in Securities $ 3,762,471,370 $ 204,747,945 $ 18,836,797 $ 3,986,056,112 Other Financial Instruments: Forward Exchange Contracts $ — $ 4,263,558 $ — $ 4,263,558 Liabilities: Other Financial Instruments: Futures Contracts $ 4,112,689 $ — $ — $ 4,112,689 Forward Exchange Contracts — 7,052,353 — 7,052,353 Total Other Financial Instruments $ 4,112,689 $ 7,052,353 $ — $ 11,165,042 Franklin Mutual European Fund Assets: Investments in Securities: Equity Investments: a Machinery $ 47,569,577 $ 8,037,038 $ — $ 55,606,615 All Other Equity Investments b 2,266,170,189 — — c 2,266,170,189 Short Term Investments 135,515,979 2,000,000 — 137,515,979 Total Investments in Securities $ 2,449,255,745 $ 10,037,038 $ — $ 2,459,292,783 Other Financial Instruments: Forward Exchange Contracts $ — $ 18,683,249 $ — $ 18,683,249 Liabilities: Other Financial Instruments: Futures Contracts $ 8,533,798 $ — $ — $ 8,533,798 Forward Exchange Contracts — 6,337,153 — 6,337,153 Total Other Financial Instruments $ 8,533,798 $ 6,337,153 $ — $ 14,870,951 Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: a Banks $ 231,214,725 $ 6,641,111 $ — $ 237,855,836 Diversified Financial Services 38,675,454 — 6,472,514 45,147,968 All Other Equity Investments b 355,482,332 — — 355,482,332 Companies in Liquidation — 252,398 — c 252,398 Options Purchased — 486 — 486 Short Term Investments 21,144,311 — — 21,144,311 Total Investments in Securities $ 646,516,822 $ 6,893,995 $ 6,472,514 $ 659,883,331 Other Financial Instruments: Forward Exchange Contracts $ — $ 1,402,452 $ — $ 1,402,452 |55 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Liabilities: Other Financial Instruments: Futures Contracts $ 448,579 $ — $ — $ 448,579 Forward Exchange Contracts — 2,126,672 — 2,126,672 Total Other Financial Instruments $ 448,579 $ 2,126,672 $ — $ 2,575,251 Franklin Mutual Global Discovery Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ 154,147,031 $ — $ 27,913,949 $ 182,060,980 Banks 2,578,049,906 129,351,270 — 2,707,401,176 Diversified Financial Services 130,064,360 — 8,532,823 138,597,183 Machinery 281,136,228 70,766,319 — 351,902,547 Oil, Gas & Consumable Fuels. 1,725,388,515 57,087,755 — 1,782,476,270 All Other Equity Investments b 15,325,300,541 — — c 15,325,300,541 Corporate Bonds, Notes and Senior Floating Rate Interests — 666,875,829 — 666,875,829 Corporate Notes and Senior Floating Rate Interests in Reorganization — 361,214,506 — c 361,214,506 Companies in Liquidation 5,055,583 19,135,346 3,021,308 c 27,212,237 Municipal Bonds in Reorganization — 61,186,770 — 61,186,770 Short Term Investments 656,692,563 23,500,000 — 680,192,563 Total Investments in Securities $ 20,855,834,727 $ 1,389,117,795 $ 39,468,080 $ 22,284,420,602 Other Financial Instruments: Forward Exchange Contracts $ — $ 52,324,987 $ — $ 52,324,987 Liabilities: Other Financial Instruments: Futures Contracts $ 27,040,106 $ — $ — $ 27,040,106 Forward Exchange Contracts — 41,786,329 — 41,786,329 Total Other Financial Instruments $ 27,040,106 $ 41,786,329 $ — $ 68,826,435 Franklin Mutual International Fund Assets: Investments in Securities: Equity Investments a,b $ 163,242,612 $ — $ — $ 163,242,612 Options Purchased — 126 — 126 Short Term Investments 1,994,715 5,700,000 — 7,694,715 Total Investments in Securities $ 165,237,327 $ 5,700,126 $ — $ 170,937,453 Other Financial Instruments: Forward Exchange Contracts $ — $ 407,411 $ — $ 407,411 Liabilities: Other Financial Instruments: Futures Contracts $ 273,472 $ — $ — $ 273,472 Forward Exchange Contracts — 695,156 — 695,156 Total Other Financial Instruments $ 273,472 $ 695,156 $ — $ 968,628 |56 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ 46,489,392 $ — $ 15,681,472 $ 62,170,864 Communications Equipment — — 137,272,296 137,272,296 Energy Equipment & Services — — 19,421 19,421 Media 137,325,861 1,240,531 — 138,566,392 Oil, Gas & Consumable Fuels. 248,800,855 13,756,078 — 262,556,933 All Other Equity Investments b 2,092,789,452 — — c 2,092,789,452 Corporate Bonds, Notes and Senior Floating Rate Interests — 1,302,510,565 — 1,302,510,565 Corporate Notes and Senior Floating Rate Interests in Reorganization — 294,951,379 — c 294,951,379 Companies in Liquidation 2,798,372 14,982,942 1,680,146 c 19,461,460 Municipal Bonds in Reorganization — 46,213,777 — 46,213,777 Short Term Investments 950,284,985 114,900,000 — 1,065,184,985 Total Investments in Securities $ 3,478,488,917 $ 1,788,555,272 $ 154,653,335 $ 5,421,697,524 Other Financial Instruments: Forward Exchange Contracts $ — $ 1,103,659 $ — $ 1,103,659 Liabilities: Other Financial Instruments: Futures Contracts $ 2,609,138 $ — $ — $ 2,609,138 Forward Exchange Contracts — 2,636,019 — 2,636,019 Total Other Financial Instruments $ 2,609,138 $ 2,636,019 $ — $ 5,245,157 Franklin Mutual Shares Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ 85,761,864 $ — $ 49,624,413 $ 135,386,277 Energy Equipment & Services 219,135,735 — 56,951 219,192,686 Machinery 271,718,042 51,075,099 — 322,793,141 Oil, Gas & Consumable Fuels. 1,134,496,362 36,900,149 — 1,171,396,511 All Other Equity Investments b 11,963,544,685 — — c 11,963,544,685 Corporate Bonds, Notes and Senior Floating Rate Interests — 536,573,401 — 536,573,401 Corporate Notes and Senior Floating Rate Interests in Reorganization — 248,535,638 — c 248,535,638 Companies in Liquidation 5,666,542 13,766,790 3,397,055 c 22,830,387 Municipal Bonds in Reorganization — 39,937,732 — 39,937,732 Short Term Investments 1,116,741,890 65,700,000 — 1,182,441,890 Total Investments in Securities $ 14,797,065,120 $ 992,488,809 $ 53,078,419 $ 15,842,632,348 Other Financial Instruments: Forward Exchange Contracts $ — $ 4,905,540 $ — $ 4,905,540 Liabilities: Other Financial Instruments: Futures Contracts $ 8,656,612 $ — $ — $ 8,656,612 Forward Exchange Contracts — 13,950,690 — 13,950,690 Total Other Financial Instruments $ 8,656,612 $ 13,950,690 $ — $ 22,607,302 a Includes common, convertible preferred and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at March 31, 2017. |57 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. FAIR VALUE MEASUREMENTS (continued) A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliations of assets for the three months ended March 31, 2017, are as follows: Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Transfers Transfers Realized Unrealized Balance on Assets Beginning Into Out of Cost Basis Gain Appreciation at End Held at of Period Purchases Sales Level 3 Level 3 a Adjustments (Loss) (Depreciation) of Period Period End Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: b Diversified Financial Services $ 5,615,411 $ – $– $– $ – $– $– $ 857,103 $ 6,472,514 $ 857,103 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: b Auto Components $ 14,884,656 $ – $– $– $ – $– $– $ 796,816 $ 15,681,472 $ 796,816 Communications Equipment 150,861,922 – (13,589,626 ) 137,272,296 (13,589,626 ) Energy Equipment & Services – 105,100 – (85,679 ) 19,421 (85,679 ) Media 1,835,838 – – – (1,240,531 ) – – (595,307 ) – – Oil, Gas & Consumable Fuels 15,939,950 – – – (14,713,800 ) – – (1,226,150 ) – – Companies in Liquidation 1,680,146 c – 1,680,146 c – a The investments were transferred out of Level 3 as a result of the removal of a significant unobservable valuation input. b Includes common stocks as well as other equity investments. c Includes securities determined to have no value. Significant unobservable valuation inputs for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of March 31, 2017, are as follows: Impact to Fair Fair Value at Amount/ Value if Input Description End of Period Valuation Technique Unobservable Inputs Weighting Increases a Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: Diversified Financial Services $ 6,472,514 Market Comparables EV / Last 12 Months 2.2 x Increase b Revenue multiple EV / Last 12 Months 12.1 x Increase b EBITDA multiple EV / Forward 12 10.7 x Increase b Months EBITDA multiple Discount rate 8.9 % Decrease Franklin Mutual Quest Fund Assets: Investments in Securities: |58 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Impact to Fair Fair Value at Amount/ Value if Input Description End of Period Valuation Technique Unobservable Inputs Weighting Increases a Equity Investments: Auto Components $ 15,614,576 Market Comparables EV / EBITDA multiple 3.9 x Increase Discounted Cash 3 Yr Forward EBITDA 1.01 % Increase Flow Growth Rate Discount Rate 10 % Decrease Communications Equipment 137,272,296 Market Transactions Transaction Price c 50 % Increase d Market Comparables EV / EBITDA Multiple 7.7 x Increase d All Other Investments e 1,766,463 Total $ 154,653,335 a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value but not net assets. c Input weighting provided in lieu of amount due to the confidential nature of this information. d Represents a significant impact to fair value and net assets. e Includes financial instruments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are unobservable. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. Abbreviations List EBITDA - Earnings before interest, taxes, depreciation and amortization EV - Enterprise value 9. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, Receivables—Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 10. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. 11. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |59 FRANKLIN MUTUAL SERIES FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Abbreviations Counterparty Currency Selected Portfolio BOFA Bank of America N.A. EUR Euro ADR American Depositary Receipt BONY The Bank of New York Mellon Corp. GBP British Pound DIP Debtor-In-Possession FBCO Credit Suisse International INR Indian Rupee FHLB Federal Home Loan Bank HSBK HSBC Bank PLC USD United States Dollar GO General Obligation SSBT State Street Bank and Trust Co., N.A. PIK Payment-In-Kind UBSW UBS AG TRA Tax Receivable Agreement Right For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |60 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MUTUAL SERIES FUNDS By ­­­­­_/s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By _/s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 By _/s/Robert G. Kubilis_ Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date
